Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 1 of 20




                 EXHIBIT 41
                        Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 2 of 20
      4858                          Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices

      DEPARTMENT OF HEALTH AND                                relevant risk areas. Copies of these CPGs              Services (the Department) publishes this
      HUMAN SERVICES                                          can be found on the OIG Web page at                    Supplemental Compliance Program
                                                              http://oig.hhs.gov.                                    Guidance (CPG) for Hospitals.1 This
      Office of Inspector General                                                                                    document supplements, rather than
                                                              Supplementing the Compliance
                                                                                                                     replaces, the OIG’s 1998 CPG for the
      OIG Supplemental Compliance                             Program Guidance for Hospitals
                                                                                                                     hospital industry (63 FR 8987; February
      Program Guidance for Hospitals                            The OIG originally published a CPG                   23, 1998), which addressed the
      AGENCY: Office of Inspector General                     for the hospital industry on February 23,              fundamentals of establishing an
      (OIG), HHS.                                             1998. (See 63 FR 8987 (February 23,                    effective compliance program.2 Neither
                                                              1998), available on our Web page at                    this supplemental CPG, nor the original
      ACTION: Notice.
                                                              http://oig.hhs.gov/authorities/docs/                   1998 CPG, is a model compliance
      SUMMARY:    This Federal Register notice                cpghosp.pdf.) Since that time, there                   program. Rather, collectively the two
      sets forth the Supplemental Compliance                  have been significant changes in the                   documents offer a set of guidelines that
      Program Guidance (CPG) for Hospitals                    way hospitals deliver, and are                         hospitals should consider when
      developed by the Office of Inspector                    reimbursed for, health care services. In               developing and implementing a new
      General (OIG). Through this notice, the                 response to these developments, on June                compliance program or evaluating an
      OIG is supplementing its prior                          18, 2002, the OIG published a notice in                existing one.
      compliance program guidance for                         the Federal Register, soliciting public                   We are mindful that many hospitals
      hospitals issued in 1998. The                           suggestions for revising the hospital                  have already devoted substantial time
      supplemental CPG contains new                           CPG. (See 67 FR 41433 (June 18, 2002),                 and resources to compliance efforts. We
      compliance recommendations and an                       available on our Web page at http://                   believe that those efforts demonstrate
      expanded discussion of risk areas,                      oig.hhs.gov/authorities/docs/                          the industry’s good faith commitment to
      taking into account recent changes to                   cpghospitalsolicitationnotice.pdf.) After              ensuring and promoting integrity. For
      hospital payment systems and                            consideration of the public comments                   those hospitals with existing
      regulations, evolving industry practices,               and the issues raised, the OIG published               compliance programs, this document
      current enforcement priorities, and                     a draft supplemental compliance                        may serve as a benchmark or
      lessons learned in the area of corporate                program guidance for hospitals in the                  comparison against which to measure
      compliance. The supplemental CPG                        Federal Register on June 8, 2004, to                   ongoing efforts and as a roadmap for
      provides voluntary guidelines to assist                 ensure that all parties had a reasonable               updating or refining their compliance
      hospitals and hospital systems in                       and meaningful opportunity to provide                  plans.
      identifying significant risk areas and in               input into the final product. (See 69 FR                  In crafting this supplemental CPG, we
      evaluating and, as necessary, refining                  32012 (June 8, 2004), available on our                 considered, among other things, the
      ongoing compliance efforts.                             Web page at http://oig.hhs.gov/                        public comments received in response
      FOR FURTHER INFORMATION CONTACT:                        authorities/docs/04/                                   to the solicitation notice published in
      Darlene M. Hampton, Office of Counsel                   060804hospitaldraftsuppCPGFR.pdf.)                     the Federal Register 3 and the draft
      to the Inspector General, (202) 619–                    The OIG received comments from a                       supplemental CPG,4 as well as relevant
      0335.                                                   variety of parties with interests in the               OIG and Centers for Medicare &
                                                              hospital industry and diverse points of                Medicaid Services (CMS) statutory and
      SUPPLEMENTARY INFORMATION:
                                                              view. These comments were carefully                    regulatory authorities (including the
      Background                                              considered during the development of                   Federal anti-kickback statute, together
         Several years ago, the OIG embarked                  this final supplemental CPG. While                     with the safe harbor regulations and
      on a major initiative to engage the                     some commenters preferred a
      private health care community in                        replacement CPG, for efficiency and to                    1 For purposes of convenience in this guidance,

      preventing the submission of erroneous                  create a concise product of particular                 we use the term ‘‘hospitals’’ to refer to individual
                                                              use to hospitals with existing                         hospitals, multi-hospital systems, health systems
      claims and in combating fraud and                                                                              that own or operate hospitals, academic medical
      abuse in the Federal health care                        compliance programs, we have decided                   centers, and any other organization that owns or
      programs through voluntary compliance                   to supplement, rather than replace, the                operates one or more hospitals. Where applicable,
      efforts. In the last several years, the OIG             1998 guidance.                                         the term ‘‘hospitals’’ is also intended to include,
      has developed a series of compliance                      Many public commenters sought                        without limitation, hospital owners, officers,
                                                              guidance on the application of specific                managers, staff, agents, and sub-providers. This
      program guidances (CPGs) directed at                                                                           guidance primarily focuses on hospitals reimbursed
      the following segments of the health                    Medicare rules and regulations related                 under the inpatient and outpatient prospective
      care industry: hospitals; clinical                      to payment and coverage, an area                       payment systems. While other hospitals should find
      laboratories; home health agencies;                     beyond the scope of this OIG guidance.                 this CPG useful, we recognize that they may be
                                                              Hospitals with questions about the                     subject to different laws, rules, and regulations and,
      third-party billing companies; the                                                                             accordingly, may have different or additional risk
      durable medical equipment, prosthetics,                 interpretation or application of payment               areas and may need to adopt different compliance
      orthotics, and supply industry;                         and coverage rules or regulations should               strategies. We encourage all hospitals to establish
      hospices; Medicare+Choice                               contact their Fiscal Intermediaries (FIs)              and maintain ongoing compliance programs.
                                                                                                                        2 The 1998 OIG Compliance Program Guidance
      organizations; nursing facilities;                      or the Centers for Medicare & Medicaid
                                                                                                                     for Hospitals is available on our Web page at http:
      physicians; ambulance suppliers; and                    Services, as appropriate.                              //oig.hhs.gov/authorities/docs/cpghosp.pdf.
      pharmaceutical manufacturers. CPGs are                  Supplemental Compliance Program                           3 See 67 FR 41433 (June 18, 2002), ‘‘Solicitation

      intended to encourage the development                                                                          of Information and Recommendations for Revising
                                                              Guidance for Hospitals                                 a Compliance Program Guidance for the Hospital
      and use of internal controls to monitor                                                                        Industry,’’ available on our Web page at http://
      adherence to applicable statutes,                       I. Introduction
                                                                                                                     oig.hhs.gov/authorities/docs/
      regulations, and program requirements.                    Continuing its efforts to promote                    cpghospitalsolicitationnotice.pdf.
                                                                                                                        4 See 69 FR 32012 (June 8, 2004), ‘‘OIG Draft
      The suggestions made in these CPGs are                  voluntary compliance programs for the
                                                                                                                     Supplemental Compliance Program Guidance for
      not mandatory, and the CPGs should not                  health care industry, the Office of                    Hospitals,’’ available on our Web page at http://
      be viewed as exhaustive discussions of                  Inspector General (OIG) of the                         oig.hhs.gov/authorities/docs/04/
      beneficial compliance practices or                      Department of Health and Human                         060804hospitaldraftsuppCPGFR.pdf.



VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00047   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                        Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 3 of 20
                                    Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices                                               4859

      preambles,5 and CMS transmittals and                       The OIG recognizes that                             of liability under several key Federal
      program memoranda); other OIG                           implementation of a compliance                         fraud and abuse statutes and
      guidance (such as OIG advisory                          program may not entirely eliminate                     regulations. This section focuses on
      opinions, special fraud alerts, bulletins,              improper or unethical conduct from the                 areas that are currently of concern to the
      and other guidance); experience gained                  operations of health care providers.                   enforcement community and is not
      from investigations conducted by the                    However, an effective compliance                       intended to address all potential risk
      OIG’s Office of Investigations, the                     program demonstrates a hospital’s good                 areas for hospitals. Importantly, the
      Department of Justice (DoJ), and the                    faith effort to comply with applicable                 identification of a particular practice or
      State Medicaid Fraud Units; and                         statutes, regulations, and other Federal               activity in this section is not intended
      relevant reports issued by the OIG’s                    health care program requirements, and                  to imply that the practice or activity is
      Office of Audit Services and Office of                  may significantly reduce the risk of                   necessarily illegal in all circumstances
      Evaluation and Inspections.6 We also                    unlawful conduct and corresponding                     or that it may not have a valid or lawful
      consulted generally with CMS, the                       sanctions.                                             purpose underlying it.
      Department’s Office for Civil Rights, and                                                                         This section addresses the following
                                                              B. Application of Compliance Program
      DoJ.                                                                                                           areas of significant concern for
                                                              Guidance
      A. Benefits of a Compliance Program                                                                            hospitals: (A) Submission of accurate
                                                                 Given the diversity of the hospital                 claims and information; (B) the referral
        A successful compliance program                       industry, there is no single ‘‘best’’                  statutes; (C) payments to reduce or limit
      addresses the public and private sectors’               hospital compliance program. The OIG                   services; (D) the Emergency Medical
      mutual goals of reducing fraud and                      recognizes the complexities of the                     Treatment and Labor Act (EMTALA); (E)
      abuse; enhancing health care providers’                 hospital industry and the differences                  substandard care; (F) relationships with
      operations; improving the quality of                    among hospitals and hospital systems.                  Federal health care beneficiaries; (G)
      health care services; and reducing the                  Some hospital entities are small and                   HIPAA Privacy and Security Rules; and
      overall cost of health care services.                   may have limited resources to devote to                (H) billing Medicare or Medicaid
      Attaining these goals benefits the                      compliance measures; others are
                                                                                                                     substantially in excess of usual charges.
      hospital industry, the government, and                  affiliated with well-established, large,
                                                                                                                     In addition, a final section (I) addresses
      patients alike. Compliance programs                     multi-facility organizations with a
                                                                                                                     several areas of general interest that,
      help hospitals fulfill their legal duty to              widely dispersed work force and
                                                                                                                     while not necessarily matters of
      refrain from submitting false or                        significant resources to devote to
                                                                                                                     significant risk, have been of continuing
      inaccurate claims or cost information to                compliance.
                                                                 Accordingly, this supplemental CPG                  interest to the hospital community. This
      the Federal health care programs 7 or
                                                              is not intended to be one-size-fits-all                guidance does not create any new law
      engaging in other illegal practices. A
                                                              guidance. Rather, the OIG strongly                     or legal obligations, and the discussions
      hospital may gain important additional
                                                              encourages hospitals to identify and                   in this guidance are not intended to
      benefits by voluntarily implementing a
      compliance program, including:                          focus their compliance efforts on those                present detailed or comprehensive
        • Demonstrating the hospital’s                        areas of potential concern or risk that                summaries of lawful and unlawful
      commitment to honest and responsible                    are most relevant to their individual                  activity. Nor is this guidance intended
      corporate conduct;                                      organizations. Compliance measures                     as a substitute for consultation with
        • Increasing the likelihood of                        adopted by a hospital to address                       CMS or a hospital’s Fiscal Intermediary
      preventing, identifying, and correcting                 identified risk areas should be tailored               (FI) with respect to the application and
      unlawful and unethical behavior at an                   to fit the unique environment of the                   interpretation of Medicare payment and
      early stage;                                            organization (including its structure,                 coverage provisions, which are subject
        • Encouraging employees to report                     operations, resources, and prior                       to change. Rather, this guidance should
      potential problems to allow for                         enforcement experience). In short, the                 be used as a starting point for a
      appropriate internal inquiry and                        OIG recommends that each hospital                      hospital’s legal review of its particular
      corrective action; and                                  adapt the objectives and principles                    practices and for development or
        • Through early detection and                         underlying this guidance to its own                    refinement of policies and procedures to
      reporting, minimizing any financial loss                particular circumstances.                              reduce or eliminate potential risk.
      to government and taxpayers, as well as                    In section II below, titled ‘‘Fraud and             A. Submission of Accurate Claims and
      any corresponding financial loss to the                 Abuse Risk Areas,’’ we present several                 Information
      hospital.                                               fraud and abuse risk areas that are
                                                              particularly relevant to the hospital                     Perhaps the single biggest risk area for
        5 See 42 U.S.C. 1320a–7b(b). See also 42 CFR
                                                              industry. Each hospital should carefully               hospitals is the preparation and
      1001.952. The safe harbor regulations and                                                                      submission of claims or other requests
      preambles are available on our Web page at http:        examine these risk areas and identify
      //oig.hhs.gov/fraud/safeharborregulations.html#1.       those that potentially impact the                      for payment from the Federal health
        6 The OIG’s materials are available on our Web
                                                              hospital. Next, in section III, ‘‘Hospital             care programs. It is axiomatic that all
      page at http://oig.hhs.gov.                             Compliance Program Effectiveness,’’ we                 claims and requests for reimbursement
        7 The term ‘‘Federal health care programs,’’ as
                                                              offer recommendations for assessing and                from the Federal health care programs—
      defined in 42 U.S.C. 1320a–7b(f), includes any plan                                                            and all documentation supporting such
      or program that provides health benefits, whether       improving an existing compliance
      directly, through insurance, or otherwise, which is     program to better address identified risk              claims or requests—must be complete
      funded directly, in whole or in part, by the United     areas. Finally, in section IV, ‘‘Self-                 and accurate and must reflect
      States Government (other than the Federal
                                                              Reporting,’’ we set forth the actions                  reasonable and necessary services
      Employees Health Benefit Plan described at 5                                                                   ordered by an appropriately licensed
      U.S.C. 8901–8914) or any State health plan (e.g.,       hospitals should take if they discover
      Medicaid or a program receiving funds from block        credible evidence of misconduct.                       medical professional who is a
      grants for social services or child health services).                                                          participating provider in the health care
      In this document, the term ‘‘Federal health care        II. Fraud and Abuse Risk Areas                         program from which the individual or
      program requirements’’ refers to the statutes,                                                                 entity is seeking reimbursement.
      regulations, and other rules governing Medicare,
                                                                 This section is intended to help
      Medicaid, and all other Federal health care             hospitals identify areas of their                      Hospitals must disclose and return any
      programs.                                               operations that present a potential risk               overpayments that result from mistaken


VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00048   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                        Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 4 of 20
      4860                          Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices

      or erroneous claims.8 Moreover, the                     necessity, this discussion is illustrative,            that are not supported by the medical
      knowing submission of a false,                          not exhaustive, of risks associated with               record may also result in the submission
      fraudulent, or misleading statement or                  the submission of claims or other                      of improper claims.
      claim is actionable. A hospital may be                  information. In all cases, hospitals                      In addition to the coding risk areas
      liable under the False Claims Act 9 or                  should consult the applicable laws,                    noted above and in the 1998 hospital
      other statutes imposing sanctions for the               rules, and regulations.                                CPG, other specific risk areas associated
      submission of false claims or                                                                                  with incorrect outpatient procedure
                                                              1. Outpatient Procedure Coding
      statements, including liability for civil                                                                      coding include the following:
      money penalties (CMPs) or exclusion.10                     The implementation of Medicare’s
      Underlying assumptions used in                          Hospital Outpatient Prospective                           • Billing on an outpatient basis for
      connection with claims submission                       Payment System (OPPS) 12 increased the                 ‘‘inpatient-only’’ procedures—CMS has
      should be reasoned, consistent, and                     importance of accurate procedure                       identified procedures for which
      appropriately documented, and                           coding for hospital outpatient services.               reimbursement is typically allowed only
      hospitals should retain all relevant                    Previously, hospital coding concerns                   if the service is performed in an
      records reflecting their efforts to comply              mainly consisted of ensuring accurate                  inpatient setting.14
      with Federal health care program                        ICD–9–CM diagnosis and procedure                          • Submitting claims for medically
      requirements.                                           coding for reimbursement under the                     unnecessary services by failing to follow
         Common and longstanding risks                        inpatient prospective payment system                   the FI’s local policies—Each FI
      associated with claims preparation and                  (PPS). Hospitals reported procedure                    publishes local policies, including local
      submission include inaccurate or                        codes for outpatient services, but were                medical review polices (LMRPs) and
      incorrect coding, upcoding, unbundling                  reimbursed for outpatient services based               local coverage determinations (LCDs),
      of services, billing for medically                      on their charges for services. With the                that identify certain procedures that are
      unnecessary services or other services                  OPPS, procedure codes effectively                      only reimbursable when specific
      not covered by the relevant health care                 became the basis for Medicare                          conditions are present.15 In addition to
      program, billing for services not                       reimbursement. Under the OPPS, each                    relying on a physician’s sound clinical
      provided, duplicate billing, insufficient               reported procedure code is assigned to                 judgment with respect to the
      documentation, and false or fraudulent                  a corresponding Ambulatory Payment                     appropriateness of a proposed course of
      cost reports. While hospitals should                    Classification (APC) code. Hospitals are               treatment, hospitals should regularly
      continue to be vigilant with respect to                 then reimbursed a predetermined                        review and become familiar with their
      these important risk areas, we believe                  amount for each APC, irrespective of the               individual FI’s LMRPs and LCDs.
      these risk areas are relatively well-                   specific level of resources used to                    LMRPs and LCDs should be
      understood in the industry and,                         furnish the individual service. In                     incorporated into a hospital’s regular
      therefore, they are not generally                       implementing the OPPS, CMS                             coding and billing operations.16
      addressed in this section.11 Rather, the                developed new rules governing the use
                                                              of procedure code modifiers for                           • Submitting duplicate claims or
      following discussion highlights evolving
                                                              outpatient coding.13 Because incorrect                 otherwise not following the National
      risks or risks that appear to the OIG to
                                                              procedure coding may lead to                           Correct Coding Initiative guidelines—
      be under-appreciated by the industry.
                                                              overpayments and subject a hospital to                 CMS developed the National Correct
      The risks are grouped under the
                                                              liability for the submission of false                  Coding Initiative (NCCI) to promote
      following topics: Outpatient procedure
      coding; admissions and discharges;                      claims, hospitals need to pay close                    correct coding methodologies. The NCCI
      supplemental payment considerations;                    attention to coder training and                        identifies certain codes that should not
      and use of information technology. By                   qualifications.                                        be used together because they are either
                                                                 Hospitals should also review their                  mutually exclusive or one is a
        8 See   42 U.S.C. 1320a–7b(a)(3).                     outpatient documentation practices to                  component of another. If a hospital uses
        9 The   False Claims Act (31 U.S.C. 3729–33),         ensure that claims are based on                        code pairs that are listed in the NCCI
      among other things, prohibits knowingly presenting      complete medical records and that the                  and those codes are not detected by the
      or causing to be presented to the Federal                                                                      editing routines in the hospital’s billing
      government a false or fraudulent claim for payment
                                                              medical records support the levels of
      or approval, knowingly making or using or causing       service claimed. Under the OPPS,                       system, the hospital may submit
      to be made or used a false record or statement to       hospitals must generally include on a                  duplicate or unbundled claims.
      have a false or fraudulent claim paid or approved       single claim all services provided to the              Intentional manipulation of code
      by the government, and knowingly making or using                                                               assignments to maximize payments and
      or causing to be made or used a false record or
                                                              same patient on the same day. Coding
      statement to conceal, avoid, or decrease an             from incomplete medical records may                    avoid NCCI edits constitutes fraud.
      obligation to pay or transmit money or property to      create problems in complying with this                 Unintentional misapplication of NCCI
      the government. The False Claims Act defines            claim submission requirement.                          coding and billing guidelines may also
      ‘‘knowing’’ and ‘‘knowingly’’ to mean that ‘‘a                                                                 give rise to overpayments or civil
      person, with respect to the information—(1) has         Moreover, submitting claims for services
      actual knowledge of the information; (2) acts in                                                               liability for hospitals that have
      deliberate ignorance of the truth or falsity of the        12 Congress enacted the OPPS in section 4523 of     developed a pattern of inappropriate
      information; or (3) acts in reckless disregard of the   the Balanced Budget Act of 1997. The OPPS became       billing. To minimize risk, hospitals
      truth or falsity of the information, and no proof of    effective on August 1, 2001. CMS promulgated
      specific intent to defraud is required.’’ 31 U.S.C.     regulations implementing the OPPS at 42 CFR part
                                                                                                                        14 The list of ‘‘inpatient-only’’ procedures appears
      3729(b).                                                419. For more information regarding the OPPS, see
         10 In some circumstances, inaccurate or              http://www.cms.gov/providers/hopps/.                   in the annual update to the OPPS rule. For the 2004
      incomplete reporting may lead to liability under the       13 The list of current modifiers is listed in the   final rule, the ‘‘inpatient-only’’ list is found in
      Federal anti-kickback statute. In addition, hospitals   Current Procedural Terminology (CPT) coding            Addendum E. See http://www.cms.gov/regulations/
      should be mindful that many States have fraud and       manual. However, hospitals should pay particular       hopps/2004f.
                                                                                                                        15 Effective December 7, 2003, FI’s began issuing
      abuse statutes—including false claims, anti-            attention to CMS transmittals and program
      kickback, and other statutes—that are not addressed     memoranda that may introduce new or altered            LCDs instead of LMRPs, and FI’s will convert all
      in this guidance.                                       application of modifiers for claims submission and     existing LMRPs into LCDs by December 31, 2005.
         11 To review the risk areas discussed in the         reimbursement purposes. See chapter 4, section            16 A hospital may contact its FI to request a copy

      original hospital CPG, see 63 FR 8987, 8990             20.6 of the Medicare Claims Processing Manual at       of the pertinent LMRPs and LCDs, or visit CMS’s
      (February 23, 1998), available on our Web page at       http://www.cms.gov/manuals/104_claims/                 Web page at http://www.cms.gov/mcd to search
      http://oig.hhs.gov/authorities/docs/cpghosp.pdf.        clm104c04.pdf.                                         existing local and national policies.



VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00049   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                        Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 5 of 20
                                    Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices                                                      4861

      should ensure that their coding software                liability. Hospitals should become                     care transfer policy provides that, for
      includes up-to-date NCCI edit files.17                  familiar with CMS’s detailed policies for              certain designated Diagnosis Related
        • Submitting incorrect claims for                     the submission of claims for observation               Groups (DRGs), a hospital will receive a
      ancillary services because of outdated                  services.20                                            per diem transfer payment, rather than
      Charge Description Masters—Charge                                                                              the full DRG payment, if the patient is
      Description Masters (CDMs) list all of a                2. Admissions and Discharges
                                                                                                                     discharged to certain post-acute care
      hospital’s charges for items and services                  Often, the status of patients at the
                                                                                                                     settings.24 CMS may periodically revise
      and include the underlying procedure                    time of admission or discharge
                                                                                                                     the list of designated DRGs that are
      codes necessary to bill for those items                 significantly influences the amount and
                                                              method of reimbursement hospitals                      subject to its post-acute care transfer
      and services. Outdated CDMs create
                                                              receive. Therefore, hospitals have a duty              policy.25 To avoid improperly billing for
      significant compliance risk for
      hospitals. Because the Healthcare                       to ensure that admission and discharge                 discharges, hospitals should pay
      Common Procedure Coding System                          policies are updated and reflect current               particular attention to CMS’s post-acute
      (HCPCS) codes and APCs are updated                      CMS rules. Risk areas with respect to                  care transfer policy and keep an
      regularly, hospitals should pay                         the admission and discharge processes                  accurate list of all designated DRGs
      particular attention to the task of                     include the following:                                 subject to that policy.
      updating the CDM to ensure the                             • Failure to follow the ‘‘same-day                     • Improper churning of patients by
      assignment of correct codes to                          rule’’—The OPPS rules require hospitals                long-term care hospitals co-located in
      outpatient claims. This should include                  to include on the same claim all OPPS                  acute care hospitals—Long term care
      timely updates, proper use of modifiers,                services provided at the same hospital,                hospitals that are co-located within
      and correct associations between                        to the same patient, on the same day,
                                                                                                                     acute care hospitals may qualify for
      procedure codes and revenue codes.18                    unless certain conditions are met.
                                                                                                                     PPS-exempt status if certain regulatory
        • Circumventing the multiple                          Hospitals should review internal billing
                                                              systems and procedures to ensure that                  requirements are satisfied.26 Hospitals
      procedure discounting rules—A surgical
                                                              they are not submitting multiple claims                should not engage in the practice of
      procedure performed in connection
      with another surgical procedure may be                  for OPPS services delivered to the same                churning, or inappropriately
      discounted. However, certain surgical                   patient on the same day.21                             transferring, patients between the host
      procedures are designated as non-                          • Abuse of partial hospitalization                  hospital and the hospital-within-a-
      discounted, even when performed with                    payments—Under the OPPS, Medicare                      hospital.
      another surgical procedure. Hospitals                   provides a per diem payment for
                                                                                                                     3. Supplemental Payment
      should ensure that the procedure codes                  specific hospital services rendered to
                                                              behavioral and mental health patients                  Considerations
      selected represent the actual services
      provided, irrespective of the                           on a partial hospitalization basis.                       Under the Medicare program, in
      discounting status. They should also                    Examples of improper billing under the                 certain limited situations, hospitals may
      review the annual OPPS rule update to                   partial hospitalization program include,               claim payments in addition to, or in
      understand more fully CMS’s multiple                    without limitation: reducing the range                 some cases in lieu of, the normal
      procedure discounting rule.19                           of services offered; withholding services
                                                                                                                     reimbursement available to hospitals
        • Improper evaluation and                             that are medically appropriate; billing
                                                              for services not covered; and billing for              under the regular payment systems.
      management code selection—Hospitals                                                                            Eligibility for these payments depends
      should use proper codes to describe the                 services without a certificate of medical
                                                              necessity.22                                           on compliance with specific criteria.
      evaluation and management (E/M)
                                                                 • Same-day discharges and                           Hospitals that claim supplemental
      services they provide. A hospital’s E/M
                                                              readmissions—Same-day discharges                       payments improperly are liable for fines
      coding guidelines should ensure that
                                                              and readmissions may indicate                          and penalties under Federal law.
      services are medically necessary and
      sufficiently documented and that the                    premature discharges, medically                        Examples of specific risks that hospitals
      codes accurately reflect the intensity of               unnecessary readmissions, or incorrect                 should address include the following:
      hospital resources required to deliver                  discharge coding. Hospitals should have                   • Improper reporting of the costs of
      the services.                                           procedures in place to review                          ‘‘pass-through’’ items—‘‘Pass-through’’
        • Improperly billing for observation                  discharges and admissions carefully to                 items are certain items of new
      services—In certain circumstances,                      ensure that they reflect prudent clinical              technology and drugs for which
      Medicare provides a separate APC                        decision-making and are properly                       Medicare will reimburse the hospital
      payment for observation services for                    coded.23
      patients with diagnoses of chest pain,                     • Violation of Medicare’s post-acute                   24 See 42 CFR 412.4(c). See, e.g., OIG Audit

      asthma, or congestive heart failure.                    care transfer policy—The post-acute                    Report A–04–00–01220 ‘‘Implementation of
      Claims for these observation services                                                                          Medicare’s Postacute Care Transfer Policy,’’ October
                                                                 20 See CMS Program Transmittal A–02–026,
      must correctly reflect the diagnosis and                                                                       2001, available on our Web page at http://
                                                              available on CMS’s Web page at http://                 oig.hhs.gov/oas/reports/region4/40001220.pdf.
      meet certain other requirements.                        www.ems.gov/manuals/pm_trans/A02026.pdf.                  25 The initial 10 designated DRGs were selected
      Seeking a separate payment for                             21 See, e.g., chapter 1, section 50.2 of the
                                                                                                                     by the Secretary, pursuant to section 1886(d)(5)(J)
      observation services in situations that                 Medicare Claims Processing Manual, available on        of the Social Security Act (42 U.S.C.
      do not satisfy the requirements is                      CMS’s Web page at http://www.cms.gov/manuals/          1395ww(d)(5)(J)). With the 2004 fiscal year PPS
                                                              104_claims/clm104c01.pdf.                              rule, CMS revised the list of DRGs paid under
      inappropriate and may result in hospital                   22 See chapter 4, section 260 of the Medicare       CMS’s post-acute care transfer policy, bringing the
                                                              Claims Processing Manual, available on CMS’s Web       total number of designated DRGs to 29. See 68 FR
        17 More information regarding the NCCI can be
                                                              page at http://www.cms.gov/manuals/104_claims/         45346 (August 1, 2003). Then, with the 2005 fiscal
      obtained from CMS’s Web page at http://                 clm104c04.pdf.                                         year PPS rule, CMS revised the list again, bringing
      www.cms.gov/medlearn/ncci.asp.                             23 See, e.g., OIG Audit Report A–03–01–00011,       the current total number of designated DRGs to 30.
        18 For information relating to HCPCS code                                                                    See 69 FR 48916 (August 11, 2004). See also chapter
                                                              ‘‘Review of Medicare Same-Day, Same-Provider
      updates, see http://www.cms.gov/medicare/hcpcs/.        Acute Care Readmissions in Pennsylvania During         3, section 402.4 of the Medicare Claims Processing
      For information relating to annual APC updates, see     Calendar year 1998,’’ August 2002, available on our    Manual, available on CMS’s Web page at http://
      http://www.cms.gov/providers/hopps/.                    Web page at http://oig.hhs.gov/oas/reports/region 3/   www.cms.gov/manuals/104_claims/clm104c03.pdf.
        19 See http://www.cms.gov/medlearn/refopps.asp.       30100011.pdf.                                             26 See 42 CFR 412.22(e).




VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00050   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                        Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 6 of 20
      4862                          Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices

      based on costs during a limited                         acquisition, such as transplant and post-                  As the health care industry moves
      transitional period.27                                  transplant activities and costs from                    forward, hospitals will increasingly rely
         • Abuse of DRG outlier payments—                     other cost centers, are not included in                 on information technology. For
      Recent investigations revealed                          the hospital’s organ acquisition costs.33               example, HIPAA Privacy and Security
      substantial abuse of outlier payments by                   • Improper claims for cardiac                        Rules (discussed below in section II.G),
      hospitals with Medicare patients.                       rehabilitation services—Medicare covers                 electronic claims submission,36
      Hospital management, compliance staff,                  reasonable and necessary cardiac                        electronic prescribing, networked
      and counsel should familiarize                          rehabilitation services under the                       information sharing among providers,
      themselves with CMS’s new outlier                       hospital ‘‘incident-to’’ benefit, which                 and systems for the tracking and
      rules and requirements intended to curb                 requires that the services of                           reduction of medical errors, among
      abuses.28                                               nonphysician personnel be furnished                     others, will require hospitals to depend
         • Improper claims for incorrectly                    under a physician’s direct supervision.                 more on information technologies.
      designated ‘‘provider-based’’ entities—                 In addition to satisfying the supervision               Information technology presents new
      Certain hospital-affiliated entities and                requirement, hospitals must ensure that                 opportunities to advance health care
      clinics can be designated as ‘‘provider-                cardiac rehabilitation services are                     efficiency, but also new challenges to
      based,’’ which allows for a higher level                reasonable and necessary.34                             ensuring the accuracy of claims and the
      of reimbursement for certain services.29                   • Failure to follow Medicare rules                   information used to generate claims. It
      Hospitals should take steps to ensure                   regarding payment for costs related to                  may be difficult for purchasers of
      that facilities or organizations are only               educational activities35—Hospitals                      computer systems and software to know
      designated as provider-based if they                    should pay particular attention to these                exactly how the system operates and
      satisfy the criteria set forth in the                   rules when implementing dental or                       generates information. Prudent hospitals
      regulations.                                            other education programs, particularly                  will take steps to ensure that they
         • Improper claims for clinical trials—               those not historically operated at the                  thoroughly assess all new computer
      Since September 2000, Medicare has                      hospital.                                               systems and software that impact
      covered items and services furnished                                                                            coding, billing, or the generation or
      during certain clinical trials, as long as              4. Use of Information Technology
                                                                                                                      transmission of information related to
      those items and services would                             The implementation of the OPPS
                                                                                                                      the Federal health care programs or
      typically be covered for Medicare                       increased the need for hospitals to pay
                                                                                                                      their beneficiaries.
      beneficiaries, but for the fact that they               particular attention to their
      are provided in an experimental or                      computerized billing, coding, and                       B. The Referral Statutes: The Physician
      clinical trial setting. Hospitals that                  information systems. Billing and coding                 Self-Referral Law (the ‘‘Stark’’ Law) and
      participate in clinical trials should                   under the OPPS is more data intensive                   the Federal Anti-Kickback Statute
      review the requirements for submitting                  than billing and coding under the                       1. The Physician Self-Referral Law
      claims for patients participating in                    inpatient PPS. When the OPPS began,
      clinical trials.30                                      many hospitals’ existing systems were                      From a hospital compliance
         • Improper claims for organ                          unable to accommodate the new                           perspective, the physician self-referral
      acquisition costs—Hospitals that are                    requirements and required adjustments.                  law (section 1877 of the Social Security
      approved transplantation centers may                                                                            Act (Act), commonly known as the
      receive reimbursement on a reasonable                      33 See 42 CFR 412.100. See also, chapter 3,          ‘‘Stark’’ law) should be viewed as a
      cost basis to cover the costs of                        section 90 of the Medicare Claims Processing            threshold statute. The statute prohibits
                                                              Manual, available on CMS’s Web page at http://          hospitals from submitting—and
      acquisition of certain organs.31 Organ                  www.cms.gov/manuals/104_claims/clm104c03.
      acquisition costs are only reimbursable                 pdf.See, e.g., OIG Audit Report A–04–02–02017,
                                                                                                                      Medicare from paying—any claim for a
      if a hospital satisfies several                         ‘‘Audit of Medicare Costs for Organ Acquisitions at     ‘‘designated health service’’ (DHS) if the
      requirements, such as having adequate                   Tampa General Hospital,’’ April 2003, available on      referral of the DHS comes from a
                                                              our Web page at http://oig.hhs.gov/oas/reports/         physician with whom the hospital has
      cost information, supporting                            region4/40202017.pdf.
      documentation, and supporting medical                      34 See section 35–25 of the Medicare Coverage
                                                                                                                      a prohibited financial relationship.37
      records.32 Hospitals must also ensure                   Issues Manual. See, e.g., OIG Audit Report A–01–        This is true even if the prohibited
      that expenses not related to organ                      03–00516, ‘‘Review of Outpatient Cardiac                financial relationship is the result of
                                                              Rehabilitation Services at the Cooley Dickinson         inadvertence or error. In addition,
         27 For more information regarding CMS’s APC          Hospital,’’ December 2003, available on our Web         hospitals and physicians that knowingly
                                                              page at http://oig.hhs.gov/oas/reports/region 1/
      ‘‘pass-through’’ payments, See http://www.cms.gov/
                                                              10300516.pdf.                                           violate the statute may be subject to
      providers/hopps/apc.asp.                                   35 Payments for direct graduage medical              CMPs and exclusion from the Federal
         28 See 42 CFR 412.84; 68 FR 34493 (June 9, 2003).
         29 The criteria for determining whether a facility
                                                              education (GME) and indirect graduate medical           health care programs. Furthermore,
                                                              education (IME) costs are, in part, based upon the      under certain circumstances, a knowing
      or organization is provider-based can be found at 42    number of full-time equivalent (FTE) residents at
      CFR 413.65. In April 2003, CMS published                each hospital and the proportion of time residents
                                                                                                                      violation of the Stark law may also give
      Transmittal A–03–030, outlining changes to the          spend in training. Hospitals that inappropriately       rise to liability under the False Claims
      criteria for provider-based designation. See http://    calculate the number of FTE residents risk receiving    Act. Because all inpatient and
      www.cms.gov/manuals/pm_trans/A03030.pdf.                inappropriate medical education payments.
         30 To view Medicare’s National Coverage Decision
                                                                                                                      outpatient hospital services furnished to
                                                              Hospitals should have in place procedures
      regarding clinical trials, see http://www.cms.gov/      regarding: (i) Resident rotation monitoring; (ii)
                                                                                                                      Medicare or Medicaid patients
      coverage/8d2.asp. Specific requirements for             resident credentialing; (iii) written agreements with
      submitting claims for reimbursement for clinical        non-hospital providers; and (iv) the approval             36 For more information regarding Medicare’s
      trials can be accessed on CMS’s Web page at http:/      process for research activities. For more information   Electronic Data Interchange programs, see http://
      /www.cms.gov/coverage/8d4.asp.                          regarding medical education reimbursement, see 42       www.cms.gov/providers/edi/.
         31 See 42 CFR 412.2(e)(4), 42 CFR 412.113(d), and
                                                              CFR 413.75 et. seq. (GME requirements) and 42 CFR         37 The statute also prohibits physicians from
      42 CFR 413.203. See generally 42 CFR part 413           412.105 (IME requirements). See, e.g., OIG Audit        referring DHS to entities, including hospitals, with
      (setting forth the principles of reasonable cost        Report A–01–01–00547 ‘‘Review of Graduate               which they have prohibited financial relationships.
      reimbursement).                                         Medical Education Costs Claimed by the Hartford         However, the billing prohibition and nonpayment
         32 See Medicare’s Provider Reimbursement             Hospital for Fiscal Year Ending September 30,           sanction apply only to the DHS entity (e.g., the
      Manual (PRM), Part I, section 2304 and Part II,         1999,’’ October 2003, available on our Web page at      hospital). See section 1877(a) of the Act. Section
      section 3610, available on CMS’s Web page at http:/     http://oig.hhs.gov/oas/reports/region 1/                1903(s) of the Act extends the statutory prohibition
      /www.cms.gov/manuals/cmsfoc.asp.                        10100547.pdf.                                           to Medicaid-covered services.



VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00051   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                        Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 7 of 20
                                    Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices                                                      4863

      (including services furnished directly by                  The statutory and regulatory                           In addition, because many exceptions
      a hospital or by others ‘‘under                         exceptions are the key to compliance                   to the Stark law require fair market
      arrangements’’ with a hospital) are DHS                 with the Stark law. Any financial                      value compensation for items or
      under the statute,38 hospitals must                     relationship between the hospital and a                services actually needed and rendered,
      diligently review all financial                         physician who refers to the hospital                   hospitals should have appropriate
      relationships with referring physicians                 must fit in an exception. Exceptions                   processes for making and documenting
      for compliance with the Stark law.                      exist in the statute and regulations for               reasonable, consistent, and objective
      Simply put, hospitals face significant                  many common types of business                          determinations of fair market value and
      financial exposure unless their financial               arrangements. To fit in an exception, an               for ensuring that needed items and
      relationships with referring physicians                 arrangement must squarely meet all of                  services are furnished or rendered.
      fit squarely in statutory or regulatory                 the conditions set forth in the exception.             Other areas that may require careful
      exceptions to the Stark law.                            Importantly, it is the actual relationship             monitoring include, without limitation,
         For purposes of analyzing a financial                between the parties, and not merely the                the total value of nonmonetary
      relationship under the Stark law, the                   paperwork, that must fit in an                         compensation provided annually to
      following three-part inquiry is useful:                 exception. Unlike the anti-kickback safe               each referring physician, the value of
         • Is there a referral from a physician               harbors, which are voluntary, fitting in               medical staff incidental benefits, and
      for a designated health service? If not,                an exception is mandatory under the                    the provision of professional courtesy.39
      then there is no Stark law issue                        Stark law.                                             As discussed further in the anti-
      (although other fraud and abuse                            Compliance with a Stark law                         kickback section below, hospitals
      authorities, such as the anti-kickback                  exception does not immunize an                         should exercise care when recruiting
      statute, may be implicated). If the                     arrangement under the anti-kickback                    physicians. Importantly, while the final
      answer is ‘‘yes,’’ the next inquiry is:                 statute. Rather, the Stark law sets a                  regulations contain a limited exception
         • Does the physician (or an                          minimum standard for arrangements                      for certain joint recruiting by hospitals
      immediate family member) have a                         between physicians and hospitals. Even                 and existing group practices, the
      financial relationship with the entity                  if a hospital-physician relationship                   exception strictly forbids the use of
      furnishing the DHS (e.g., the hospital)?                qualifies for a Stark law exception, it                income guarantees that shift group
      Again, if the answer is no, the Stark law               should still be reviewed for compliance                practice overhead or expenses to the
      is not implicated. However, if the                      with the anti-kickback statute. The anti-              hospital or any payment structure that
      answer is ‘‘yes,’’ the third inquiry is:                kickback statute is discussed in greater               otherwise transfers remuneration to the
         • Does the financial relationship fit in             detail in the next subsection.                         group practice.
      an exception? If not, the statute has been                                                                        Further information about the Stark
                                                                 Because of the significant exposure                 law and applicable regulations can be
      violated.                                               for hospitals under the Stark law, we
         Detailed definitions of the highlighted                                                                     found on CMS’s Web page at http://
                                                              recommend that hospitals implement                     cms.gov/medlearn/refphys.asp.
      terms are set forth in regulations at 42                systems to ensure that all conditions in
      CFR 411.351 through 411.361                                                                                    Information regarding CMS’s Stark
                                                              the exceptions upon which they rely are                advisory opinion process can be found
      (substantial additional explanatory                     fully satisfied. For example, many of the
      material appears in the regulatory                                                                             at http://cms.gov/physicians/aop/
                                                              exceptions, such as the rental and                     default.asp.
      preambles to the final regulations: 66 FR               personal services exceptions, require
      856 (January 4, 2001); 69 FR 16054                      signed, written agreements with                        2. The Federal Anti-Kickback Statute
      (March 26, 2004); and 69 FR 17933                       physicians. We are aware of numerous                      Hospitals should also be aware of the
      (April 6, 2004)). Importantly, a financial              instances in which hospitals failed to                 Federal anti-kickback statute, section
      relationship can be almost any kind of                  maintain these signed written                          1128B(b) of the Act, and the constraints
      direct or indirect ownership or                         agreements, often inadvertently (e.g., a               it places on business arrangements
      investment relationship (e.g., stock                    holdover lease without a written lease                 related directly or indirectly to items or
      ownership, a partnership interest, or                   amendment; a physician hired as an                     services reimbursable by any Federal
      secured debt) or direct or indirect                     independent contractor for a short-term                health care program, including, but not
      compensation arrangement, whether in                    project without a signed agreement). To                limited to, Medicare and Medicaid. The
      cash or in-kind (e.g., a rental contract,               avoid a large overpayment, hospitals                   anti-kickback statute prohibits in the
      personal services contract, salary, gift,               should ensure frequent and thorough                    health care industry some practices that
      or gratuity), between a referring                       review of their contracting and leasing                are common in other business sectors,
      physician (or immediate family                          processes. The final regulations contain               such as offering gifts to reward past or
      member) and a hospital. Moreover, the                   a new limited exception for certain                    potential new referrals.
      financial relationship need not relate to               inadvertent, temporary instances of                       The anti-kickback statute is a criminal
      the provision of DHS (e.g., a joint                     noncompliance with another exception.                  prohibition against payments (in any
      venture between a hospital and a                        This exception may only be used on an                  form, whether the payments are direct
      physician to operate a hospice would                    occasional basis. Hospitals should be
      create an indirect compensation                         mindful that this exception is not a                      39 Hospitals affiliated with academic medical

      relationship between the hospital and                   substitute for vigilant contracting and                centers should be aware that the regulations contain
      the physician for Stark law purposes).                                                                         a special exception for certain academic medical
                                                              leasing oversight. In addition, hospitals              center arrangements. See 42 CFR 411.355(e).
                                                              should review the new reporting                        Specialty hospitals should be mindful of certain
         38 The statute lists ten additional categories of                                                           limitations on new physician-owned specialty
                                                              requirements at 42 CFR 411.361, which
      DHS, including, among others, clinical laboratory                                                              hospitals contained in section 507 of the Medicare
      services, radiology services, and durable medical
                                                              generally require hospitals to retain                  Prescription Drug, Improvement and Modernization
      equipment. See section 1877(h)(6) of the Act.           records that the hospitals know or                     Act of 2003. See CMS’s One-Time Notification
      Hospitals and health systems that own or operate        should know about in the course of                     regarding the 18-month moratorium on physician
      free-standing DHS entities should be mindful of the     prudently conducting business.                         investment in specialty hospitals, CMS Manual
      ten additional DHS categories. CMS has clarified                                                               System Pub. 100–20 One-Time Notification,
      that lithotripsy services furnished to hospital
                                                              Hospitals should ensure that they have                 Transmittal 26 (March 19, 2004), available on
      inpatients are not DHS. See 69 FR 16054, 16106          policies and procedures in place to                    CMS’s Web page at http://www.cms.gov/manuals/
      (March 26, 2004).                                       address these reporting requirements.                  pm_trans/R62OTN.pdf.



VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00052   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                        Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 8 of 20
      4864                          Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices

      or indirect) made purposefully to                       kickback statute, neither a legitimate                    • Obstetrical malpractice insurance
      induce or reward the referral or                        business purpose for the arrangement,                  subsidies safe harbor (42 CFR
      generation of Federal health care                       nor a fair market value payment, will                  1001.952(o)),
      program business. The anti-kickback                     legitimize a payment if there is also an                  • Cooperative hospital service
      statute addresses not only the offer or                 illegal purpose (i.e., inducing Federal                organizations safe harbor (42 CFR
      payment of anything of value for patient                health care program business).                         1001.952(q)),
      referrals, but also the offer or payment                   Although any arrangement satisfying
      of anything of value in return for                      both tests implicates the anti-kickback                   • Ambulatory surgical centers safe
      purchasing, leasing, ordering, or                       statute and requires careful scrutiny by               harbor (42 CFR 1001.952(r)),
      arranging for or recommending the                       a hospital, the courts have identified                    • Ambulance replenishing safe harbor
      purchase, lease, or ordering of any item                several potentially aggravating                        (42 CFR 1001.952(v)), and
      or service reimbursable in whole or in                  considerations that can be useful in                      • Safe harbors for certain managed
      part by a Federal health care program.                  identifying arrangements at greatest risk              care and risk sharing arrangements (42
      The statute extends equally to the                      of prosecution. In particular, hospitals               CFR 1001.952(m), (t), and (u)).40
      solicitation or acceptance of                           should ask the following questions,                       Safe harbor protection requires strict
      remuneration for referrals or the                       among others, about any potentially                    compliance with all applicable
      generation of other business payable by                 problematic arrangements or practices                  conditions set out in the relevant safe
      a Federal health care program. Liability                they identify:                                         harbor.41 Although compliance with a
      under the anti-kickback statute is                         • Does the arrangement or practice                  safe harbor is voluntary and failure to
      determined separately for each party                    have a potential to interfere with, or                 comply with a safe harbor does not
      involved. In addition to criminal                       skew, clinical decision-making?                        mean an arrangement is illegal per se,
      penalties, violators may be subject to                     • Does the arrangement or practice                  we recommend that hospitals structure
      CMPs and exclusion from the Federal                     have a potential to increase costs to                  arrangements to fit in a safe harbor
      health care programs. Hospitals should                  Federal health care programs,                          whenever possible. Arrangements that
      also be mindful that compliance with                    beneficiaries, or enrollees?                           do not fit in a safe harbor must be
      the anti-kickback statute is a condition                   • Does the arrangement or practice
                                                                                                                     evaluated on a case-by-case basis.
      of payment under Medicare and other                     have a potential to increase the risk of
      Federal health care programs. See, e.g.,                overutilization or inappropriate                          Other available guidance includes
      Medicare Federal Health Care Provider/                  utilization?                                           special fraud alerts and advisory
      Supplier Application, CMS Form 855A,                       • Does the arrangement or practice                  bulletins issued by the OIG identifying
      Certification Statement at section 15,                  raise patient safety or quality of care                and discussing particular practices or
      paragraph A.3, available on CMS’s Web                   concerns?                                              issues of concern and OIG advisory
      page at http://www.cms.gov/providers/                      Hospitals that have identified                      opinions issued to specific parties about
      enrollment/forms/. As such, liability                   potentially problematic arrangements or                their particular business
      may arise under the False Claims Act                    practices can take a number of steps to                arrangements.42 A hospital concerned
      where the anti-kickback statute                         reduce or eliminate the risk of an anti-               about an existing or proposed
      violation results in the submission of a                kickback violation. Detailed guidance                  arrangement may request a binding OIG
      claim for payment under a Federal                       relating to a number of specific practices             advisory opinion regarding whether the
      health care program.                                    is available from several sources. Most                arrangement violates the Federal anti-
         Although liability under the anti-                   importantly, the anti-kickback statute                 kickback statute or other OIG fraud and
      kickback statute ultimately turns on a                  and the corresponding regulations                      abuse authorities, using the procedures
      party’s intent, it is possible to identify              establish a number of ‘‘safe harbors’’ for             set out at 42 CFR part 1008. The safe
      arrangements or practices that may                      common business arrangements. The                      harbor regulations (and accompanying
      present a significant potential for abuse.              following safe harbors are of most                     Federal Register preambles), fraud
      For purposes of analyzing an                            relevance to hospitals:                                alerts and bulletins, advisory opinions
      arrangement or practice under the anti-                    • Investment interests safe harbor (42              (and instructions for obtaining them,
      kickback statute, the following two                     CFR 1001.952(a)),                                      including a list of frequently asked
      inquiries are useful:                                      • Space rental safe harbor (42 CFR                  questions), and other guidance are
         • Does the hospital have any                         1001.952(b)),
      remunerative relationship between itself                   • Equipment rental safe harbor (42                    40 Importantly, the anti-kickback statute safe

      (or its affiliates or representatives) and              CFR 1001.952(c)),                                      harbors are not the same as the Stark law exceptions
      persons or entities in a position to                       • Personal services and management                  described above at section II.B.1 of this guidance.
      generate Federal health care program                                                                           An arrangement’s compliance with the anti-
                                                              contracts safe harbor (42 CFR                          kickback statute and the Stark law must be
      business for the hospital (or its                       1001.952(d)),                                          evaluated separately.
      affiliates) directly or indirectly? Persons                • Sale of practice safe harbor (42 CFR                41 Parties to an arrangement cannot obtain safe

      or entities in a position to generate                   1001.952(e)),                                          harbor protection by entering into a sham contract
      Federal health care program business for                   • Referral services safe harbor (42                 that complies with the written agreement
                                                                                                                     requirement of a safe harbor and appears, on paper,
      a hospital include, for example,                        CFR 1001.952(f)),                                      to meet all of the other safe harbor requirements,
      physicians and other health care                           • Discount safe harbor (42 CFR                      but does not reflect the actual arrangement between
      professionals, ambulance companies,                     1001.952(h)),                                          the parties. In other words, in assessing compliance
      clinics, hospices, home health agencies,                   • Employee safe harbor (42 CFR                      with a safe harbor, the OIG examines not only
                                                                                                                     whether the written contract satisfies all of the safe
      nursing facilities, and other hospitals.                1001.952(i)),                                          harbor requirements, but also whether the actual
         • With respect to any remunerative                      • Group purchasing organizations                    arrangement satisfies the requirements.
      relationship so identified, could one                   safe harbor (42 CFR 1001.952(j)),                        42 While informative for guidance purposes, an

      purpose of the remuneration be to                          • Waiver of beneficiary coinsurance                 OIG advisory opinion is binding only with respect
      induce or reward the referral or                        and deductible amounts safe harbor (42                 to the particular party or parties that requested the
                                                                                                                     opinion. The analyses and conclusions set forth in
      recommendation of business payable in                   CFR 1001.952(k)),                                      OIG advisory opinions are very fact-specific.
      whole or in part by a Federal health care                  • Practitioner recruitment safe harbor              Accordingly, hospitals should be aware that
      program? Importantly, under the anti-                   (42 CFR 1001.952(n)),                                  different facts may lead to different results.



VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00053   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                        Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 9 of 20
                                    Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices                                                            4865

      available on the OIG Web page at http:/                 ventures, our chief concern is that                    distributed. The existence of one or
      /oig.hhs.gov.                                           remuneration from a joint venture might                more of the following indicators
         The following discussion highlights                  be a disguised payment for past or                     suggests that the joint venture may be a
      several known areas of potential risk                   future referrals to the venture or to one              vehicle to disguise referrals:
      under the anti-kickback statute. The                    or more of its participants. Such                      —Participants are offered investment
      propriety of any particular arrangement                 remuneration may take a variety of                       shares for a nominal or no capital
      can only be determined after a detailed                 forms, including dividends, profit                       contribution;
      examination of the attendant facts and                  distributions, or, with respect to                     —The amount of capital that
      circumstances. The identification of a                  contractual joint ventures, the economic                 participants invest is
      given practice or activity as ‘‘suspect’’ or            benefit received under the terms of the                  disproportionately small, and the
      as an area of ‘‘risk’’ does not mean it is              operative contracts.                                     returns on the investment are
      necessarily illegal or unlawful, or that it                When scrutinizing joint ventures                      disproportionately large, when
      cannot be properly structured to fit in a               under the anti-kickback statute,                         compared to a typical investment in a
      safe harbor; nor does it mean that the                  hospitals should examine the following                   new business enterprise;
      practice or activity is not beneficial from             factors, among others:                                 —Participants are permitted to borrow
      a clinical, cost, or other perspective.                    • The manner in which joint venture                   their capital investments from another
      Rather, the areas identified below are                  participants are selected and retained. If               participant or from the joint venture,
      areas of activity that have a potential for             participants are selected or retained in                 and to pay back the loan through
      abuse and that should receive close                     a manner that takes into account,                        deductions from profit distributions,
      scrutiny from hospitals. The discussion                 directly or indirectly, the value or                     thus eliminating even the need to
      highlights potential risks under the anti-              volume of referrals, the joint venture is                contribute cash;
      kickback statute arising from hospitals’                suspect. The existence of one or more of               —Participants are paid extraordinary
      relationships in the following seven                    the following indicators suggests that                   returns on the investment in
      categories: (a) Joint ventures; (b)                     there might be an improper nexus                         comparison with the risk involved; or
      compensation arrangements with                          between the selection or retention of                  —A substantial portion of the gross
      physicians; (c) relationships with other                participants and the value or volume of                  revenues of the venture are derived
      health care entities; (d) recruitment                   their referrals:                                         from participant-driven referrals.
      arrangements; (e) discounts; (f) medical                —A substantial number of participants                    In light of the obvious risk inherent in
      staff credentialing; and (g) malpractice                   are in a position to make or influence              joint ventures, whenever possible,
      insurance subsidies. (In addition, the                     referrals to the venture, other                     hospitals should structure joint ventures
      kickback risks associated with                             participants, or both;                              to fit squarely in one of the following
      gainsharing arrangements are discussed                  —Participants that are expected to make                safe harbors for investment interests:
      below in section II.C of this guidance.)                   a large number of referrals are offered               • The ‘‘small entity’’ investment safe
         Physicians are the primary referral                     a greater or more favorable investment              harbor (42 CFR 1001.952(a)(2)), which
      source for hospitals, and, therefore,                      or business opportunity in the joint                applies to returns on investments as
      most of the discussion below focuses on                    venture than those anticipated to                   long as no more than 40 percent of the
      hospitals’ relationships with physicians.                  make fewer referrals;                               investment interests are held by
      Notwithstanding, hospitals also receive                 —Participants are actively encouraged                  investors who are in a position to make
      referrals from other health care                           or required to make referrals to the                or influence referrals to, furnish items or
      professionals, including physician                         joint venture;                                      services to, or otherwise generate
      assistants and nurse practitioners, and                 —Participants are encouraged or                        business for the venture (interested
      from other providers and suppliers                         required to divest their ownership                  investors), no more than 40 percent of
      (such as ambulance companies, clinics,                     interest if they fail to sustain an                 revenues come from referrals or
      hospices, home health agencies, nursing                    ‘‘acceptable’’ level of referrals;                  business otherwise generated from
      facilities, and other hospitals).                       —The venture (or its participants) tracks              investors, and all other conditions are
      Therefore, in addition to reviewing their                  its sources of referrals and distributes            satisfied; 44
      relationships with physicians, hospitals                   this information to the participants; or              • The safe harbor for investment
      should also review their relationships                  —The investment interests are                          interests in an entity located in an
      with nonphysician referral sources to                      nontransferable or subject to transfer              underserved area (42 CFR
      ensure that the relationships do not                       restrictions related to referrals.                  1001.952(a)(3)), which applies to
      violate the anti-kickback statute. The                     • The manner in which the joint                     ventures located in medically
      principles described in the following                   venture is structured. The structure of                underserved areas (as defined in
      discussions can be used to assess the                   the joint venture is suspect if a                      regulations issued by the Department
      risk associated with relationships with                 participant is already engaged in the                  and set forth at 42 CFR part 51c), as long
      both physician and nonphysician                         line of business to be conducted by the                as no more than 50 percent of the
      referral sources.                                       joint venture, and that participant will               investment interests are held by
                                                              own all or most of the equipment,                      interested investors and all other
      a. Joint Ventures                                       provide or perform all or most of the                  conditions are satisfied; or
         The OIG has a long-standing concern                  items or services, or take responsibility                • The hospital-physician ambulatory
      about joint venture arrangements                        for all or most of the day-to-day                      surgical center (ASC) safe harbor (42
      between those in a position to refer or                 operations. With this kind of structure,               CFR 1001.952(r)(4)). This safe harbor
      generate Federal health care program                    the co-participant’s primary                           only protects investments in Medicare-
      business and those providing items or                   contribution is typically as a captive                 certified ASCs owned by hospitals and
      services reimbursable by Federal health                 referral base.                                         certain qualifying physicians.
      care programs.43 In the context of joint                   • The manner in which the                           Importantly, it does not protect
                                                              investments are financed and profits are
        43 See 1989 Special Fraud Alert on Joint Venture                                                               44 There is also a safe harbor for investment

      Arrangements, reprinted in the Federal Register (59     Web page at http://oig.hhs.gov/fraud/docs/             interests in large entities (i.e., entities with over fifty
      FR 65372; December 19,1994) and available on our        alertsandbulletins/121994.html.                        million dollars in assets) (42 CFR 1001.952(a)(1)).



VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00054   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                       Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 10 of 20
      4866                          Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices

      investments by hospitals and physicians                    Hospitals should be aware that, for                   physicians whereby physicians provide
      in non-ASC clinical joint ventures,                     reasons described in our 2003 Special                    items or services to, or on behalf of, the
      including, for example, cardiac                         Advisory Bulletin on Contractual Joint                   hospital. Conversely, in some
      catheterization or vascular laboratories,               Ventures,48 safe harbor protection may                   arrangements, hospitals provide items
      oncology centers, and dialysis facilities.              not be available for contractual joint                   or services to physicians. Examples of
      Investors in such clinical ventures                     ventures, and attempts to carve out                      these compensation arrangements
      should look to other safe harbors and to                separate contracts and qualify each                      include, without limitation, medical
      the factors noted above.                                separately for safe harbor protection                    director agreements, personal or
         These safe harbors protect                           may be ineffectual and leave the parties                 management services agreements, space
      remuneration in the form of returns on                  at risk under the statute.49                             or equipment leases, and agreements for
      investment interests (i.e., money paid by                  If a hospital is planning to participate,             the provision of billing, nursing, or
      an entity to its owners or investors as                 directly or indirectly, in a joint venture               other staff services. Although many
      dividends, profit distributions, or the                 involving referring physicians and the                   compensation arrangements are
      like). However, they do not protect                     venture does not qualify for safe harbor                 legitimate business arrangements,
      payments made by participating                          protection, the hospital should                          compensation arrangements may violate
      investors to a venture or payments made                 scrutinize the venture with care, taking                 the anti-kickback statute if one purpose
      by the venture to other parties, such as                into account the factors noted above,                    of the arrangement is to compensate
      vendors, contractors, or employees                      and consider obtaining advice from an                    physicians for past or future referrals.51
      (although in some cases these                           experienced attorney. At a minimum, to                      The general rule of thumb is that any
      arrangements may fit in other safe                      reduce (but not necessarily eliminate)                   remuneration flowing between hospitals
      harbors).                                               the risk of abuse, hospitals should                      and physicians should be at fair market
                                                              consider (i) barring physicians                          value for actual and necessary items
         As we originally observed in our 1989                employed by the hospital or its affiliates
      Special Fraud Alert on Joint Venture                                                                             furnished or services rendered based
                                                              from referring to the joint venture; (ii)                upon an arm’s-length transaction and
      Arrangements,45 joint ventures may take                 taking steps to ensure that medical staff
      a variety of forms, including a                                                                                  should not take into account, directly or
                                                              and other affiliated physicians are not                  indirectly, the value or volume of any
      contractual arrangement between two or                  encouraged in any manner to refer to the
      more parties to cooperate in a common                                                                            past or future referrals or other business
                                                              joint venture; (iii) notifying physicians                generated between the parties.
      and distinct enterprise providing items                 annually in writing of the preceding
      or services, thereby creating a                                                                                  Arrangements under which hospitals (i)
                                                              policy; (iv) refraining from tracking in                 provide physicians with items or
      ‘‘contractual joint venture.’’ We                       any manner the volume of referrals
      elaborated more fully on contractual                                                                             services for free or less than fair market
                                                              attributable to particular referrals                     value, (ii) relieve physicians of financial
      joint ventures in our 2003 Special                      sources; (v) ensuring that no physician
      Advisory Bulletin on Contractual Joint                                                                           obligations they would otherwise incur,
                                                              compensation is tied in any manner to                    or (iii) inflate compensation paid to
      Ventures.46 Contractual joint ventures                  the volume or value of referrals to, or
      pose the same kinds of risks as equity                                                                           physicians for items or services pose
                                                              other business generated for, the                        significant risk. In such circumstances,
      joint ventures and should be analyzed                   venture; (vi) disclosing all financial
      similarly. Factors to consider include,                                                                          an inference arises that the
                                                              interests to patients; 50 and (vii)                      remuneration may be in exchange for
      for example, whether the hospital is                    requiring that other participants in the
      expanding into a new line of business                                                                            generating business.
                                                              joint venture adopt similar steps.                          In particular, hospitals should review
      created predominately or exclusively to
      serve the hospital’s existing patient                   b. Compensation Arrangements With                        their physician compensation
      base, whether a would-be competitor of                  Physicians                                               arrangements and carefully assess the
      the new line of business is providing all                                                                        risk of fraud and abuse using the
                                                                 Hospitals enter into a variety of
      or most of the key services, and whether                                                                         following factors, among others:
                                                              compensation arrangements with                              • Are the items and services obtained
      the hospital assumes little or no bona
      fide business risk. An example of a                        48 See 2003 Special Advisory Bulletin on
                                                                                                                       from a physician legitimate,
      potentially problematic contractual joint               Contractual Joint Ventures, supra note 46.               commercially reasonable, and necessary
      venture would be a hospital contracting                    49 The Medicare program permits hospitals to          to achieve a legitimate business purpose
      with an existing durable medical                        furnish services ‘‘under arrangements’’ with other       of the hospital (apart from obtaining
                                                              providers or suppliers. Hospitals frequently furnish     referrals)? Assuming that the hospital
      equipment (DME) supplier to operate                     services ‘‘under arrangements’’ with an entity
      the hospital’s newly formed DME                         owned, in whole or in part, by referring physicians.
                                                                                                                       needs the items and services, does the
      subsidiary (with its own DME supplier                   Standing alone, these ‘‘under arrangements’’             hospital have multiple arrangements
      number) on essentially a turnkey basis,                 relationships do not fall within the scope of            with different physicians, so that in the
                                                              problematic contractual joint ventures described in      aggregate the items or services provided
      with the hospital primarily furnishing                  the Special Fraud Alert; however, these
      referrals and assuming little or no                     relationships will violate the anti-kickback statute
                                                                                                                       by all physicians exceed the hospital’s
      business risk.47                                        if remuneration is purposefully offered or paid to       actual needs (apart from generating
                                                              induce referrals (e.g., paying above-market rates for    business)?
         45 See 1989 Special Fraud Alert on Joint Venture
                                                              the services to influence referrals or otherwise tying      • Does the compensation represent
                                                              the arrangements to referrals in any manner). These
      Arrangements, supra note 43.                            ‘‘under arrangements’’ relationships should be
                                                                                                                       fair market value in an arm’s-length
         46 This Special Advisory Bulletin is available on    structured, when possible, to fit within an anti-        transaction for the items and services?
      our Web page at http://oig.hhs.gov/fraud/docs/          kickback safe harbor. They must fit within a Stark       Could the hospital obtain the services
      alertsandbulletins/042303SABJointVentures.pdf.          exception, even if the service furnished ‘‘under         from a non-referral source at a cheaper
         47 Contractual ventures with existing clinical       arrangements’’ is not itself a DHS. See 66 FR 856,
                                                              941–2 (January 4, 2001); 69 FR 16054, 16106 (March
                                                                                                                       rate or under more favorable terms?
      laboratories and outpatient therapy providers,
      among others, are also potentially problematic,         26, 2004).                                               Does the remuneration take into
      particularly if the venture is functionally a turnkey      50 While disclosure to patients does not offer

      operation that enables a hospital to use its captive    sufficient protection against Federal health care          51 As previously noted, a hospital should ensure

      referrals to expand into a new line of business with    program abuse, effective and meaningful disclosure       that each compensation arrangement with a
      little or no contribution of resources or assumption    offers some protection against possible abuses of        referring physician fits squarely in a statutory or
      of real risk.                                           patient trust.                                           regulatory exception to the Stark law.



VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00055   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM    31JAN1
                       Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 11 of 20
                                    Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices                                              4867

      account, directly or indirectly, the value              hospitals should develop policies and                   through the grant of an exclusive
      or volume of any past or future referrals               procedures requiring physicians to                      contract to a physician or physician
      or other business generated between the                 document, and the hospital to monitor,                  group, which includes management,
      parties? Is the compensation tied,                      the services or items provided under                    staffing, and other administrative
      directly or indirectly, to Federal health               compensation arrangements (including,                   functions, and in some cases limited
      care program reimbursement?                             for example, by using written time                      clinical duties. These exclusive
         • Is the determination of fair market                reports). In some cases, particularly                   arrangements affect the cash and non-
      value based upon a reasonable                           rentals, hospitals should consider                      cash value of the overall arrangement to
      methodology that is uniformly applied                   obtaining an independent fair market                    the respective parties.
      and properly documented? If fair market                 valuation using appropriate health care                    Depending on the circumstances, an
      value is based on comparables, the                      valuation standards.                                    exclusive contract can have substantial
      hospital should ensure that the market                     Arrangements between hospitals and                   value to the hospital-based physician or
      rate for the comparable services is not                 traditional hospital-based physicians                   group, as well as to the hospital, that
      distorted (e.g., the market for ancillary               (e.g., anesthesiologists, radiologists, and             may well have nothing to do with the
      services may be distorted if all providers              pathologists) raise some different                      value or volume of business flowing
      of the service are controlled by                        concerns.52 In these arrangements, it is                between the hospital and the
      physicians).                                            typically the hospitals that are in a                   physicians. By way of example only, an
         • Is the compensation commensurate                   position to influence the flow of                       exclusive arrangement may reduce the
      with the fair market value of a physician               business to the physicians, rather than                 costs a physician or group would
      with the skill level and experience                     the physicians making referrals to the                  otherwise incur for business
      reasonably necessary to perform the                     hospitals.53 Such arrangements may                      development and may eliminate
      contracted services?                                    violate the anti-kickback statute if the                administrative costs otherwise incurred
         • Were the physicians selected to                    hospital solicits or receives something                 by the hospital. In an appropriate
      participate in the arrangement in whole                 of value—or the physicians offer or pay                 context, an exclusive arrangement that
      or in part because of their past or                     something of value—in exchange for                      requires a hospital-based physician or
      anticipated referrals?                                  access to the hospital’s Federal health                 physician group to perform reasonable
         • Is the arrangement properly and                    care program business. Illegal kickbacks                administrative or limited clinical duties
      fully documented in writing? Are the                    between hospitals and hospital-based                    directly related to the hospital-based
      physicians documenting the services                     physicians may take a variety of forms,                 professional services at no or a reduced
      they provide? Is the hospital monitoring                including, without limitation:                          charge would not violate the anti-
      the services?                                              • A hospital requiring physicians to                 kickback statute, provided that the
         • In the case of physicians staffing                 pay more than the fair market value for                 overall arrangement is consistent with
      hospital outpatient departments, are                    services provided to the hospital-based                 fair market value in an arm’s-length
      safeguards in place to ensure that the                  physicians by the hospital; or                          transaction, taking into account the
      physicians do not use hospital                             • A hospital compensating physicians                 value attributable to the exclusivity.
      outpatient space, equipment, or                         less than the fair market value for goods               Depending on the circumstances,
      personnel to conduct their private                      or services provided to the hospital by                 examples of directly-related
      practices? In addition, physicians                      the physicians.                                         administrative or clinical duties
      working in outpatient departments must                     Accordingly, arrangements that                       include, without limitation:
      bill the appropriate site-of-service                    require physicians to provide Medicare                  participation on hospital committees,
      modifier. The hospital should take                      Part A supervision and management                       tumor boards, or similar hospital
      reasonable steps to ensure that                         services for token or no payment in                     entities; participation in on-call
      physicians are aware of this requirement                exchange for the ability to provide                     rotation; and performance of quality
      and should take appropriate action if it                physician-billable Medicare Part B                      assurance and oversight activities.
      identifies physicians engaging in                       services at the hospital potentially                    Notwithstanding, whether the scope and
      improper site-of-service billing.                       violate the anti-kickback statute and                   volume of the required services in a
         Whenever possible, hospitals should                  should be closely scrutinized.                          particular arrangement reasonably
      structure their compensation                               We are aware that hospitals have long                reflect the value of the exclusivity will
      arrangements with physicians to fit in a                provided for the delivery of certain                    depend on the facts and circumstances
      safe harbor. Potentially applicable are                 hospital-based physician services                       of the arrangement.
      the space rental safe harbor (42 CFR                                                                               Nothing in this supplemental CPG
      1001.952(b)), the equipment rental safe                   52 Arrangements between hospitals and hospital-
                                                                                                                      should be construed as requiring
      harbor (42 CFR 1001.952(c)), the                        based physicians were the topic of a Management         hospital-based physicians to perform
      personal services and management                        Advisory Report (MAR) titled ‘‘Financial
                                                              Arrangements Between Hospitals and Hospital-            administrative or clinical services at no
      contracts safe harbor (42 CFR                           Based Physicians,’’ OEI–09–89–00330, available on       or a reduced charge. Uncompensated or
      1001.952(d)), the sale of practice safe                 our Web page at http://oig.hhs.gov/oei/reports/oei-     below-market arrangements for goods or
      harbor (42 CFR 1001.952(e)), the referral               09-89-00330.pdf.                                        services will be subject to close scrutiny
                                                                53 In this regard, arrangements between hospitals
      services safe harbor (42 CFR                                                                                    for compliance with the statute.
                                                              and traditional hospital-based physicians generally
      1001.952(f)), the employee safe harbor                  do not pose the same potential to cause the harms
      (42 CFR 1001.952(i)), the practitioner                                                                          c. Relationships With Other Health Care
                                                              typically associated with kickback schemes.
      recruitment safe harbor (42 CFR                         Moreover, a hospital’s attending medical staff’s        Entities
      1001.952(n)), and the obstetrical                       quality expectations and a hospital’s liability            As addressed in the preceding
                                                              exposure for the malpractice of hospital-based
      malpractice insurance subsidies safe                    physicians constrain the hospital’s choice of a
                                                                                                                      subsection, hospitals may obtain
      harbor (42 CFR 1001.952(o)). An                         hospital-based physician or group. Finally, to the      referrals of Federal health care program
      arrangement must fit squarely in a safe                 extent that any qualified group can bid for hospital-   business from a variety of health care
      harbor to be protected. Arrangements                    based business and the request for proposals clearly    professionals and entities. In addition,
                                                              includes the entire arrangement, the competition is
      that do not fit in a safe harbor should                 not unfair. (Of course, an open, competitive bidding
                                                                                                                      when furnishing inpatient, outpatient,
      be reviewed in light of the totality of all             process does not protect an otherwise illegal           and related services, hospitals often
      facts and circumstances. At minimum,                    kickback arrangement.)                                  direct or influence referrals for items


VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00056   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                       Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 12 of 20
      4868                           Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices

      and services reimbursable by Federal                    Department.56 The scope of this safe                      arrangements present a high risk of
      health care programs. For example,                      harbor is very limited. In particular, the                fraud and abuse and have been the
      hospitals may refer patients to, or order               safe harbor does not protect (a)                          subject of recent government
      items or services from, home health                     recruitment arrangements in areas that                    investigations and prosecutions. These
      agencies,54 skilled nursing facilities,                 are not designated as HPSAs, (b)                          arrangements can easily be used as
      durable medical equipment companies,                    recruitment of specialists, or (c) joint                  vehicles to disguise payments from the
      laboratories, pharmaceutical companies,                 recruitment with existing physician                       hospital to an existing referral source—
      and other hospitals. In cases where a                   practices in the area.                                    typically an existing physician
      hospital is the referral source for other                  Because of the significant risk of fraud               practice—in exchange for the existing
      providers or suppliers, it would be                     and abuse posed by improper                               practice’s referrals to the hospital.
      prudent for the hospital to scrutinize                  recruitment arrangements, hospitals                       Suspect payments to existing referral
      carefully any remuneration flowing to                   should scrutinize these arrangements                      sources may include, among other
      the hospital from the provider or                       with care. When assessing the degree of                   things, income guarantees that shift
      supplier to ensure compliance with the                  risk associated with recruitment                          costs from the existing referral source to
      anti-kickback statute, using the                        arrangements, hospitals should examine                    the recruited physician and overhead
      principles outlined above.                              the following factors, among others:                      and build-out costs funded for the
      Remuneration may include, for                              • The size and value of the                            benefit of the existing referral source.
      example, free or below-market-value                     recruitment benefit. Does the benefit                     Hospitals should review all ‘‘joint
      items and services or the relief of a                   exceed what is reasonably necessary to                    recruiting’’ arrangements to ensure that
      financial obligation.                                   attract a qualified physician to the                      remuneration does not inure in whole or
         Hospitals should also review their                   particular community? Has the hospital                    in part to the benefit of any party other
      managed care arrangements to ensure                     previously tried and failed to recruit or                 than the recruited physician.
      compliance with the anti-kickback                       retain physicians?
      statute. Managed care arrangements that                    • The duration of payout of the                        e. Discounts
      do not fit within one of the managed                    recruitment benefit. Total benefit payout
                                                              periods extending longer than three                          Public policy favors open and
      care and risk sharing safe harbors at 42                                                                          legitimate price competition in health
      CFR 1001.952(m), (t), or (u) must be                    years from the initial recruitment
                                                              agreement should trigger heightened                       care. Thus, the anti-kickback statute
      evaluated on a case-by-case basis.                                                                                contains an exception for discounts
                                                              scrutiny.
      d. Recruitment Arrangements                                • The practice of the existing                         offered to customers that submit claims
        Many hospitals provide incentives to                  physician. Is the physician a new                         to the Federal health care programs, if
      recruit a physician or other health care                physician with few or no patients or an                   the discounts are properly disclosed and
      professional to join the hospital’s                     established practitioner with a ready                     accurately reported.57 However, to
      medical staff and provide medical                       stream of referrals? Is the physician                     qualify for the exception, the discount
      services to the surrounding community.                  relocating from a substantial distance so                 must be in the form of a reduction in the
      When used to bring needed physicians                    that referrals are unlikely to follow or is               price of the good or service based on an
      to an underserved community, these                      it possible for the physician to bring an                 arm’s-length transaction. In other words,
      arrangements can benefit patients.                      established patient base?                                 the exception covers only reductions in
      However, recruitment arrangements                          • The need for the recruitment. Is the                 the product’s price. Moreover, the
      pose substantial fraud and abuse risk.                  recruited physician’s specialty                           regulation provides that the discount
        In most cases, the recruited physician                necessary to provide adequate access to                   must be given at the time of sale or, in
      establishes a private practice in the                   medically necessary care for patients in                  certain cases, set at the time of sale,
      community instead of becoming a                         the community? Do patients already                        even if finally determined subsequent to
      hospital employee.55 Such arrangements                  have reasonable access to comparable                      the time of sale (i.e., a rebate).
      potentially implicate the anti-kickback                 services from other providers or                             In conducting business, hospitals sell
      statute if one purpose of the recruitment               practitioners in or near the community?                   and purchase items and services
      arrangement is to induce referrals to the               An assessment of community need                           reimbursable by Federal health care
      recruiting hospital. Safe harbor                        based wholly or partially on the                          programs. Therefore, hospitals should
      protection is available for certain                     competitive interests of the recruiting                   thoroughly familiarize themselves with
      recruitment arrangements offered by                     hospital or existing physician practices                  the discount safe harbor at 42 CFR
      hospitals to attract primary care                       would subject the recruitment payments                    1001.952(h). In particular, depending on
      physicians and practitioners to health                  to heightened scrutiny under the statute.                 their role in the arrangement, hospitals
      professional shortage areas (HPSAs), as                    Significantly, hospitals should be                     should pay attention to the discount
      defined in regulations issued by the                    aware that the practitioner recruitment                   safe harbor requirements applicable to
                                                              safe harbor excludes any arrangement                      ‘‘buyers,’’ ‘‘sellers,’’ or ‘‘offerors.’’
        54 When referring to home health agencies and         that directly or indirectly benefits any                  Compliance with the safe harbor is
      skilled nursing facilities, hospitals must comply       existing or potential referral source                     determined separately for each party. In
      with section 1861(ee)(2)(D) and (H) of the Act,
      requiring that Medicare participating hospitals, as
                                                              other than the recruited physician.                       general, hospitals should ensure that all
      part of the discharge planning process, (i) share       Accordingly, the safe harbor does not                     discounts—including rebates—are
      with each beneficiary a list of Medicare-certified      protect ‘‘joint recruitment’’                             properly disclosed and accurately
      home health agencies or skilled nursing facilities,     arrangements between hospitals and                        reflected on hospital cost reports. If a
      as applicable, that serve the beneficiary’s
      geographic area, and (ii) identify any home health
                                                              other entities or individuals, such as                    hospital offers a discount on an item or
      agency or skilled nursing facility in which the         solo practitioners, group practices, or                   service to a buyer, it should ensure that
      hospital has a disclosable financial interest or that   managed care organizations, pursuant to                   the discount is properly disclosed on
      has a financial interest in the hospital. See also 42   which the hospital makes payments                         the invoice or other documentation for
      CFR 482.43.
        55 When paid pursuant to a properly structured
                                                              directly or indirectly to the other entity                the item or service.
      employment arrangement, payments to physicians          or individual. These joint recruitment
      who become hospital employees may be protected                                                                      57 See 42 U.S.C. 1320a–7b(b)(3)(A); 42 CFR

      by the employee safe harbor at 42 CFR 1001.952(i).           56 See   42 CFR 1001.952(n).                         1001.952(h).



VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000    Frm 00057     Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                       Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 13 of 20
                                    Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices                                                         4869

         The discount safe harbor does not                    not appear to implicate the statute in                   generated by the subsidized physician
      protect a discount offered to one payor                 most situations. Whether a particular                    or his practice;
      but not to the Federal health care                      credentialing policy runs afoul of the                      • Whether physicians receiving
      programs. Accordingly, in negotiating                   anti-kickback statute would depend on                    subsidies are paying at least as much as
      discounts for items and services paid                   the specific facts and circumstances,                    they currently pay for malpractice
      from a hospital’s pocket (such as those                 including the intent of the parties.                     insurance (i.e., are windfalls to
      reimbursed under the Medicare Part A                    Hospitals are advised to examine their                   physicians avoided);
      prospective payment system), the                        credentialing practices to ensure that
      hospital should ensure that there is no                 they do not run afoul of the anti-                          • Whether physicians are required to
      link or connection, explicit or implicit,               kickback statute. The OIG has solicited                  perform services or relinquish rights,
      between discounts offered or solicited                  comments about, and is considering,                      which have a value equal to the fair
      for that business and the hospital’s                    whether further guidance in this area is                 market value of the insurance
      referral of business billable by the seller             appropriate.60                                           assistance; and
      directly to Medicare or another Federal                                                                             • Whether the insurance is available
                                                              g. Malpractice Insurance Subsidies
      health care program. For example, a                                                                              regardless of the location at which the
      hospital should not engage in                              The OIG historically has been                         physician provides services, including,
      ‘‘swapping’’ by accepting from a                        concerned that a hospital’s subsidy of                   but not limited to, other hospitals.
      supplier an unreasonably low price on                   malpractice insurance premiums for
                                                                                                                          No one of these factors is
      Part A services that the hospital pays for              potential referral sources, including
                                                              hospital medical staff, may be suspect                   determinative, and this list is
      out of its own pocket in exchange for                                                                            illustrative, not exhaustive, of potential
      hospital referrals that are billable by the             under the anti-kickback statute, because
                                                              the payments may be used to influence                    considerations in connection with the
      supplier directly to Part B (e.g.,                                                                               provision of malpractice insurance
      ambulance services). Suspect                            referrals. The OIG has established a safe
                                                              harbor for medical malpractice premium                   subsidies. Parties contemplating
      arrangements include below-cost                                                                                  malpractice subsidy programs that do
      arrangements or arrangements at prices                  subsidies provided to obstetrical care
                                                              practitioners in health professional                     not fit into one of the safe harbors may
      lower than the prices offered by the                                                                             want to consider obtaining an advisory
      supplier to other customers with similar                shortage areas.61 Depending on the
                                                              circumstances, premium support may                       opinion. Parties should also be mindful
      volumes of business, but without
                                                              also be structured to fit in other safe                  that these subsidy arrangements also
      Federal health care program referrals.
         Hospitals may also receive discounts                 harbors.                                                 implicate the Stark law.
      on items and services purchased                            We are aware of the current                           C. Payments To Reduce or Limit
      through group purchasing organizations                  disruption (i.e., dramatic premium                       Services: Gainsharing Arrangements
      (GPOs). Discounts received from a                       increases, insurers’ withdrawals from
      vendor in connection with a GPO to                      certain markets, and/or sudden                             The CMP set forth in section
      which a hospital belongs should be                      termination of coverage based upon                       1128A(b)(1) of the Act prohibits a
      properly disclosed and accurately                       factors other than the physicians’ claims                hospital from knowingly making a
      reported on the hospital cost reports.                  history) in the medical malpractice                      payment directly or indirectly to a
      Although there is a safe harbor for                     liability insurance markets in some                      physician as an inducement to reduce or
      payments made by a vendor to a GPO                      geographic areas.62 Notwithstanding,                     limit items or services furnished to
      as part of an agreement to furnish items                hospitals should review malpractice                      Medicare or Medicaid beneficiaries
      or services to a group of individuals or                insurance subsidy arrangements closely                   under the physician’s direct care.63
      entities (42 CFR 1001.952(j)), the safe                 to ensure that there is no improper                      Hospitals that make (and physicians
      harbor does not protect the discount                    inducement to referral sources. Relevant                 that receive) such payments are liable
      received by the individual or entity.58                 factors include, without limitation:                     for CMPs of up to $2,000 per patient
                                                                 • Whether the subsidy is being                        covered by the payments.64 The
      f. Medical Staff Credentialing                          provided on an interim basis (e.g., until                statutory proscription is very broad. The
         Certain medical staff credentialing                  an unrelated insurer is commercially                     payment need not be tied to an actual
      practices may implicate the anti-                       available) for a reasonable fixed period                 diminution in care, so long as the
      kickback statute.59 For example,                        in a geographic area experiencing severe                 hospital knows that the payment may
      conditioning privileges on a particular                 access or affordability problems;                        influence the physician to reduce or
      number of referrals or requiring the                       • Whether the subsidy is being                        limit services to his or her patients.
      performance of a particular number of                   offered only to current active medical                   There is no requirement that the
      procedures, beyond volumes necessary                    staff (or physicians new to the locality                 prohibited payment be tied to a specific
      to ensure clinical proficiency,                         or in practice less than a year, i.e.,                   patient or to a reduction in medically
      potentially raise substantial risks under               physicians with no or few established                    necessary care. In short, any hospital
      the statute. On the other hand, a                       patients);                                               incentive plan that encourages
      credentialing policy that categorically                    • Whether the criteria for receiving a                physicians through payments to reduce
      refuses privileges to physicians with                   subsidy is unrelated to the volume or
      significant conflicts of interest would                 value of referrals or other business                        63 The prohibition applies only to reductions or

                                                                                                                       limitations of items or services provided to
                                                                   60 See
                                                                        our ‘‘Solicitation of New Safe Harbors and
        58 To preclude improper shifting of discounts, the                                                             Medicare and Medicaid fee-for-service
      safe harbor excludes GPOs that wholly own their         Special Fraud Alerts’’ (67 FR 72894; December 9,         beneficiaries. See section 1128A(b)(1)(A) of the Act.
      members or have members that are subsidiaries of        2002), available on our Web page at http://              See also our August 19, 1999 letter regarding
      the parent company that wholly owns the GPO.            oig.hhs.gov/authorities/docs/                            ‘‘Social Security Act sections 1128A(b)(1) and (2)
      Hospitals with affiliated GPOs should be mindful        solicitationannsafeharbor.pdf.                           and hospital-physician incentive plans for Medicare
      of these limitations.                                      61 See 42 CFR 1001.952(o).                            or Medicaid beneficiaries enrolled in managed care
        59 In addition to the anti-kickback statute,             62 See the OIG’s letter on a hospital corporaiton’s   plans,’’ available on our Web page at http://
      hospitals should make sure that their credentialing     medical malpractice insurance assistance program,        oig.hhs.gov/fraud/docs/alertsandbulletins/
      policies comply with all other applicable Federal       available on our Web page at http://oig.hhs.gov/         gsletter.htm.
      and State laws and regulations, some of which may       fraud/docs/alertsandbulletins/                              64 See sections 1128A(b)(1)(B) and (b)(2) of the

      prohibit or limit economic credentialing.               MalpracticeProgram.pdf                                   Act.



VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000    Frm 00058   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                       Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 14 of 20
      4870                          Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices

      or limit clinical services directly or                  Finally, gainsharing arrangements may                  policies and procedures designed to
      indirectly violates the statute.                        also implicate the Stark law.                          ensure that such obligations are met.
         We are aware that a number of                                                                                 For further information about
      hospitals are engaged in, or considering                D. Emergency Medical Treatment and                     EMTALA, hospitals are directed to: (i)
      entering into, incentive arrangements                   Labor Act (EMTALA)                                     The EMTALA statute at section 1867 of
      commonly called ‘‘gainsharing.’’ While                     Hospitals should review their                       the Act; (ii) the EMTALA statute’s
      there is no fixed definition of a                       obligations under EMTALA (section                      implementing regulations at 42 CFR part
      ‘‘gainsharing’’ arrangement, the term                   1867 of the Act) to evaluate and treat                 489; (iii) our 1999 Special Advisory
      typically refers to an arrangement in                   individuals who come to their                          Bulletin on the Patient Anti-Dumping
      which a hospital gives physicians a                     emergency departments and, in some                     Statute (64 FR 61353; November 10,
      percentage share of any reduction in the                circumstances, other facilities. Hospitals             1999), available on our Web page at
      hospital’s costs for patient care                       should pay particular attention to when                http://oig.hhs.gov/fraud/docs/
      attributable in part to the physicians’                 an individual must receive a medical                   alertsandbulletins/frdump.pdf; and (iv)
      efforts. We recognize that, properly                    screening exam to determine whether                    CMS’s EMTALA resource Web page
      structured, gainsharing arrangements                    that individual is suffering from an                   located at http://www.cms.gov/
      can serve legitimate business and                       emergency medical condition. When                      providers/emtala/emtala.asp.
      medical purposes, such as increasing                    such a screening or treatment of an
      efficiency, reducing waste, and, thereby,                                                                      E. Substandard Care
                                                              emergency medical condition is
      potentially increasing a hospital’s                     required, it cannot be delayed to inquire                 The OIG has authority to exclude any
      profitability. However, the plain                       about an individual’s method of                        individual or entity from participation
      language of section 1128A(b)(1) of the                  payment or insurance status. If the                    in Federal health care programs if the
      Act prohibits tying the physicians’                     hospital’s emergency department (ED) is                individual or entity provides
      compensation for services to reductions                 ‘‘on diversion’’ and an individual comes               unnecessary items or services (i.e., items
      or limitations in items or services                     to the ED for evaluation or treatment of               or services in excess of the needs of a
      provided to patients under the                          a medical condition, the hospital is                   patient) or substandard items or services
      physicians’ clinical care.65                            required to provide such services                      (i.e., items or services of a quality which
         In addition to the CMP risks described               despite its diversionary status.                       fails to meet professionally recognized
      above, gainsharing arrangements can                                                                            standards of health care).66
                                                                 Generally, hospital emergency
      also implicate the anti-kickback statute                                                                       Significantly, neither knowledge nor
                                                              departments may not transfer an
      if the cost-savings payments are used to                                                                       intent is required for exclusion under
                                                              individual with an unstable emergency
      influence referrals. For example, the                                                                          this provision. The exclusion can be
                                                              medical condition unless a physician
      statute is potentially implicated if a                                                                         based upon unnecessary or substandard
      gainsharing arrangement is intended to                  certifies that the benefits outweigh the
                                                              risks. In such circumstances, the                      items or services provided to any
      influence physicians to ‘‘cherry pick’’                                                                        patient, even if that patient is not a
      healthy patients for the hospital offering              hospital must provide stabilizing
                                                              treatment to minimize the risks of                     Medicare or Medicaid beneficiary.
      gainsharing payments and steer sicker                                                                             We are mindful that the vast majority
      (and more costly) patients to hospitals                 transfer. Further, the hospital must
                                                              ensure that the receiving facility has                 of hospitals are fully committed to
      that do not offer gainsharing payments.                                                                        providing quality care to their patients.
      Similarly, the statute may be implicated                available space and qualified personnel
                                                              to treat the individual and has agreed to              To achieve their quality-related goals,
      if a hospital offers a cost-sharing                                                                            hospitals should continually measure
      program with the intent to foster                       accept transfer of that individual.
                                                              Moreover, certain medical records must                 their performance against
      physician loyalty and attract more                                                                             comprehensive standards. Medicare
      referrals. In addition, we have serious                 accompany the individual and a
                                                              hospital that has specialized capabilities             participating hospitals must meet all of
      concerns about overly broad                                                                                    the Medicare hospital conditions of
      arrangements under which a physician                    or facilities must accept an appropriate
                                                              transfer of an individual who requires                 participation (COPs), including without
      continues for an extended time to reap                                                                         limitation, the COP pertaining to a
      the benefits of previously-achieved                     such specialized capabilities or facilities
                                                              if the hospital has the capacity to treat              quality assessment and performance
      savings or receives cost-savings                                                                               improvement program at 42 CFR 482.21
      payments unrelated to anything done by                  the individual.
                                                                                                                     and the hospital COP pertaining to the
      the physician, whether work, services,                     A hospital must provide appropriate
                                                                                                                     medical staff at 42 CFR 482.22.
      or other undertaking (e.g., a change in                 screening and treatment services within
                                                                                                                     Compliance with the COPs is
      the way the physician practices).                       the full capabilities of its staff and
                                                                                                                     determined by State survey agencies or
         Wherever possible, hospitals should                  facilities. This includes access to
                                                                                                                     accreditation organizations, such as the
      consider structuring cost-saving                        specialists who are on call. Thus,
                                                                                                                     Joint Commission on Accreditation of
      arrangements to fit in the personal                     hospital policies and procedures should
                                                                                                                     Healthcare Organizations or the
      services safe harbor. However, in many                  be clear on how to access the full
                                                                                                                     American Osteopathic Association. In
      cases, protection under the personal                    services of the hospital, and all staff
                                                                                                                     addition, hospitals should develop their
      services safe harbor is not available                   should understand the hospital’s
                                                                                                                     own quality of care protocols and
      because gainsharing arrangements                        obligations to individuals under
                                                                                                                     implement mechanisms for evaluating
      typically involve a percentage payment                  EMTALA. In particular, on-call
                                                                                                                     compliance with those protocols.
      (i.e., the aggregate fee will not be set in             physicians need to be educated as to
                                                                                                                        In reviewing the quality of care
      advance, as required by the safe harbor).               their responsibilities under EMTALA,
                                                                                                                     provided, hospitals must not limit their
                                                              including the responsibility to accept
                                                                                                                     review to the quality of their nursing
         65 A detailed discussion of gainsharing can be       appropriately transferred individuals
                                                                                                                     and other ancillary services. Hospitals
      found in our July 1999 Special Advisory Bulletin        from other facilities. In addition, all
      titled ‘‘Gainsharing Arrangements and CMPs for                                                                 must monitor the quality of medical
                                                              persons working in emergency
      Hospital Payments to Physicians to Reduce or Limit
      Services to Beneficiaries,’’ available on our Web
                                                              departments should be periodically                       66 See section 1128(b)(6)(B) of the Act, which is

      page at http://oig.hhs.gov/fraud/docs/                  trained and reminded of the hospital’s                 available through the Internet at http://
      altersandbulletins/gainsh.htm.                          EMTALA obligations and hospital                        www4.law.cornell.edu/uscode/42/1320a-7.html.



VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00059   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                       Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 15 of 20
                                    Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices                                                        4871

      services provided at the hospital by                    Federal health care program                             reasonable intervals sufficient to ensure
      appropriately overseeing the                            beneficiaries. Waiving owed amounts                     that the patient remains in financial
      credentialing and peer review of their                  may constitute prohibited remuneration                  need. For example, a patient who
      medical staffs.                                         to beneficiaries under section                          obtains outpatient hospital services
                                                              1128A(a)(5) of the Act or the anti-                     several times a week would not need to
      F. Relationships With Federal Health
      Care Beneficiaries                                      kickback statute. Certain waivers of Part               be rechecked every visit. Hospitals
                                                              A inpatient cost-sharing amounts may                    should take reasonable measures to
         Hospitals’ relationships with Federal                be protected by structuring them to fit                 document their determinations of
      health care beneficiaries may also                      in the safe harbor for waivers of                       Medicare beneficiaries’ financial need.
      implicate the fraud and abuse laws. In                  beneficiary inpatient coinsurance and                   We are aware that in some situations
      particular, hospitals should be aware                   deductible amounts at 42 CFR                            patients may be reluctant or unable to
      that section 1128A(a)(5) of the Act                     1001.952(k). In particular, under the                   provide documentation of their
      authorizes the OIG to impose CMPs on                    safe harbor, waived amounts may not be                  financial status. In those cases, hospitals
      hospitals (and others) that offer or                    claimed as bad debt; the waivers must                   may be able to use other reasonable
      transfer remuneration to a Medicare or                  be offered uniformly across the board                   methods for determining financial need,
      Medicaid beneficiary that the offeror                   without regard to the reason for                        including, for example, documented
      knows or should know is likely to                       admission, length of stay, or DRG; and                  patient interviews or questionnaires.
      influence the beneficiary to order or                   waivers may not be made as part of any
      receive items or services from a                                                                                   In sum, hospitals should review their
                                                              agreement with a third party payer,
      particular provider, practitioner, or                                                                           waiver policies to ensure that the
                                                              unless the third party payer is a
      supplier for which payment may be                                                                               policies and the manner in which they
                                                              Medicare SELECT plan under section
      made under the Medicare or Medicaid                                                                             are implemented comply with all
                                                              1882(t)(1) of the Act.70
      programs. The definition of                                                                                     applicable laws. For more information
                                                                 In addition, hospitals (and others)
      ‘‘remuneration’’ expressly includes the                                                                         about cost-sharing waivers, hospitals
                                                              may waive cost-sharing amounts on the
      offer or transfer of items or services for                                                                      should review our February 2, 2004
                                                              basis of a beneficiary’s financial need,
      free or other than fair market value,                                                                           paper on ‘‘Hospital Discounts Offered
                                                              so long as the waiver is not routine, not
      including the waiver of all or part of a                advertised, and made pursuant to a good                 To Patients Who Cannot Afford To Pay
      Medicare or Medicaid cost-sharing                       faith, individualized assessment of the                 Their Hospital Bills,’’ containing a
      amount.67 In other words, hospitals may                 beneficiary’s financial need or after                   section titled ‘‘Reductions or Waivers of
      not offer valuable items or services to                 reasonable collection efforts have                      Cost-Sharing Amounts for Medicare
      Medicare or Medicaid beneficiaries to                   failed.71 The OIG recognizes that what                  Beneficiaries Experiencing Financial
      attract their business. In this regard,                 constitutes a good faith determination of               Hardship’’ and available on our Web
      hospitals should familiarize themselves                 ‘‘financial need’’ may vary depending                   page at http://oig.hhs.gov/fraud/docs/
      with the OIG’s August 2002 Special                      on the individual patient’s                             alertsandbulletins/2004/
      Advisory Bulletin on Offering Gifts and                 circumstances and that hospitals should                 FA021904hospitaldiscounts.pdf.72
      Other Inducements to Beneficiaries.68                   have flexibility to take into account                   3. Free Transportation
      1. Gifts and Gratuities                                 relevant variables. These factors may
                                                              include, for example:                                      The plain language of the CMP
         Hospitals should scrutinize any offers
                                                                 • The local cost of living;                          prohibits offering free transportation to
      of gifts or gratuities to beneficiaries for
                                                                 • A patient’s income, assets, and                    Medicare or Medicaid beneficiaries to
      compliance with the CMP provision
                                                              expenses;                                               influence their selection of a particular
      prohibiting inducements to Medicare
                                                                 • A patient’s family size; and                       provider, practitioner, or supplier.
      and Medicaid beneficiaries. The key
                                                                 • The scope and extent of a patient’s                Notwithstanding, hospitals can offer
      inquiry under the CMP is whether the
                                                              medical bills.                                          free local transportation of low value
      remuneration is something that the
                                                                 Hospitals should use a reasonable set                (i.e., within the $10 per item and $50
      hospital knows or should know is likely
                                                              of financial need guidelines that are                   annual limits).73 Luxury and specialized
      to influence the beneficiary’s selection
                                                              based on objective criteria and                         transportation, such as limousines or
      of a particular provider, practitioner, or
                                                              appropriate for the applicable locality.                ambulances, would exceed the low
      supplier for Medicare or Medicaid
                                                              The guidelines should be applied                        value threshold and are problematic, as
      payable services. As interpreted by the
                                                              uniformly in all cases. While hospitals                 are arrangements tied in any manner to
      OIG, section 1128A(a)(5) of the Act does
                                                              have flexibility in making the                          the volume or value of referrals and
      not apply to the provision of items or
                                                              determination of financial need, we do                  arrangements tied to particularly
      services valued at less than $10 per item
                                                              not believe it is appropriate to apply                  lucrative treatments or medical
      and $50 per patient in the aggregate on
                                                              inflated income guidelines that result in               conditions. However, we have indicated
      an annual basis.69 A special exception
                                                              waivers for beneficiaries who are not in                that we are considering developing a
      for incentives to promote the delivery of
                                                              genuine financial need. Hospitals                       regulatory exception for some
      preventive care services is discussed
                                                              should consider that the financial status               complimentary local transportation
      below at section II.I.2.
                                                              of a patient may change over time and                   provided to beneficiaries residing in a
      2. Cost-Sharing Waivers                                 should recheck a patient’s eligibility at
                                                                                                                         72 See also the OIG’s Special Fraud Alert on
         In general, hospitals are obligated to
                                                                   70 The
                                                                        OIG has proposed a rule to extend this safe   Routine Waiver of Copayments or Deductibles
      collect cost-sharing amounts owed by                    harbor to protect waivers of Part B cost-sharing        Under Medicare Part B, issued May 1991,
                                                              amounts pursuant to agreements with Medicare            republished in the Federal Register at 59 FR 65372,
        67 See section 1128A(i)(6) of the Act.                SELECT plans. See 67 FR 60202 (September 25,            65374 (December 19, 1994), and available on our
        68 The  Special Advisory Bulletin on Offering Gifts   2002), available on our Web page at http://             Web page at http://oig.hhs.gov/fraud/docs/
      and Other Inducements to Beneficiaries (67 FR           oig.hhs.gov/fraud/docs/safeharborregulations/           alertsandbulletins/121994.html.
      55855; August 30, 2002) is available on our Web         MedicareSELECTNPRMFederalRegister.pdf.                     73 Our position on local transportation of nominal
      page at http://oig.hhs.gov/fraud/docs/                  However, the OIG is still considering comments on       value is more fully set forth in the preamble to the
      alertsandbulletins/SABGiftsandInducements.pdf.          this rule, and it has not been finalized.               final rule enacting 42 CFR 1003.102(b)(13). See 65
        69 See id.                                              71 See section 1128A(i)(6)(A) of the Act.             FR 24400, 24411 (April 26, 2000).



VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000    Frm 00060   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                         Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 16 of 20
      4872                           Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices

      hospital’s primary service area.74                       including frequently asked questions,                  provision does not require a provider to
      Accordingly, until such time as we                       can be found on the Web page of the                    charge everyone the same price; nor
      promulgate a final rule on                               Department’s Office for Civil Rights                   does it require a provider to offer
      complimentary local transportation                       (OCR) at http://www.hhs.gov/ocr/                       Medicare or Medicaid its ‘‘best price.’’
      under section 1128A(a)(5) of the Act or                  hipaa/. Questions about the privacy rule               However, providers cannot routinely
      indicate our intention not to proceed                    should be submitted to OCR. Hospitals                  charge Medicare or Medicaid
      with such rule, we have indicated that                   can contact OCR by following the                       substantially more than they usually
      we will not impose administrative                        instructions on its Web page, http://                  charge others. Hospitals have raised
      sanctions for violations of section                      www.hhs.gov/ocr/contact.html, or by                    concerns regarding the impact of the
      1128A(a)(5) of the Act in connection                     calling the HIPAA toll-free number,                    exclusion authority on hospital services,
      with hospital-based complimentary                        (866) 627–7748.                                        and the OIG is considering those
      transportation programs that meet the                       To ease the burden of complying with                concerns in the context of the
      following conditions:                                    the new requirements, the Privacy Rule                 rulemaking process.75 The OIG’s policy
         • The program was in existence prior                  gives covered hospitals and other                      regarding application of the exclusion
      to August 30, 2002, the date of                          covered entities some flexibility to                   authority to discounts offered to
      publication of the Special Advisory                      create their own privacy procedures.                   uninsured and underinsured patients is
      Bulletin on Offering Gifts and Other                     Each hospital should make sure that it                 discussed below.
      Inducements to Beneficiaries.                            is compliant with all applicable
                                                                                                                      I. Areas of General Interest
         • Transportation is offered uniformly                 provisions of the Privacy Rule,
      and without charge or at reduced charge                  including provisions pertaining to                        Although in most cases the following
      to all patients of the hospital or                       required disclosures (such as required                 areas do not pose significant fraud and
      hospital-owned ambulatory surgical                       disclosures to the Department when it is               abuse risk, the OIG has received
      center (and may also be made available                   undertaking a Privacy Rule investigation               numerous inquiries from hospitals and
      to their families).                                      or compliance review) in developing its                others on these topics. Therefore, we
         • The transportation is only provided                 privacy procedures that are tailored to                offer the following guidance to assist
      to and from the hospital or a hospital-                  fit its particular size and needs.                     hospitals in their review of these
      owned ambulatory surgical center and is                     The final HIPAA Security Rule (45                   arrangements.
      for the purpose of receiving hospital or                 CFR parts 160 and 164, subparts A and
                                                                                                                      1. Discounts to Uninsured Patients
      ambulatory surgical center services (or,                 C) was published in the Federal
      in the case of family members,                           Register on February 20, 2003. It is                      No OIG authority, including the
      accompanying or visiting hospital or                     available on CMS’s Web page at                         Federal anti-kickback statute, prohibits
      ambulatory surgical center patients).                    http://www.cms.gov/hipaa/hipaa2. The                   or restricts hospitals from offering
         • The transportation is provided only                 Security Rule specifies a series of                    discounts to uninsured patients who are
      within the hospital’s or ambulatory                      administrative, technical, and physical                unable to pay their hospital bills.76 In
      surgical center’s primary service area.                  security safeguards for hospitals that are             addition, the OIG has never excluded or
         • The costs of the transportation are                 covered entities and other covered                     attempted to exclude any provider or
      not claimed directly or indirectly by any                entities to use to assure, among other                 supplier for offering discounts to
      Federal health care program cost report                  provisions, the confidentiality of                     uninsured or underinsured patients
      or claim and are not otherwise shifted                   electronic PHI. Hospitals that are                     under the permissive exclusion
      to any Federal health care program.                      covered entities must be compliant with                authority at section 1128(b)(6)(A) of the
         • The transportation does not include                 the Security Rule by April 20, 2005. The               Act. However, to provide additional
      ambulance transportation.                                Security Rule requirements are flexible                assurance to the industry, the OIG
         Other arrangements are subject to a                   and scalable, which allows each covered                recently proposed regulations that
      case-by-case review under the statute to                 entity to tailor its approach to                       would define key terms in the statute.77
      ensure that no improper inducement                       compliance based on its own unique                     Among other things, the proposed
      exists.                                                  circumstances. Covered entities can                    regulations would make clear that free
                                                               consider their organization and                        or substantially reduced charges to
      G. HIPAA Privacy and Security Rules
                                                               capabilities, as well as costs, in
        As of April 14, 2003, all hospitals that               designing their security plans and                        75 See Notice of Proposed Rulemaking regarding

      conduct electronic transactions for                                                                             ‘‘Clarification of Terms and Application of Program
                                                               procedures. Questions about the HIPAA                  Exclusion Authority for Submitting Claims
      which standards have been adopted                        Security Rule should be submitted to                   Containing Excessive Charges’’ (68 FR 53939;
      under the Health Insurance Portability                   CMS. Hospitals can contact CMS by                      September 15, 2003), available on our Web page at
      and Accountability Act of 1996 (HIPAA)                   following the instructions on its Web                  http://oig.hhs.gov/authorities/docs/
                                                                                                                      FRSIENPRM.pdf.
      were required to comply with the                         page, http://www.cms.gov/hipaa/                           76 Discounts offered to underinsured patients
      Privacy Rule promulgated pursuant to                     hipaa2/contact, or by calling the HIPAA                potentially raise a more significant concern under
      HIPAA. Generally, the HIPAA Privacy                      toll-free number, (866) 627–7748.                      the anti-kickback statute, and hospitals should
      Rule addresses the use and disclosure of                                                                        exercise care to ensure that such discounts are not
      individuals’ identifiable health                         H. Billing Medicare or Medicaid                        tied directly or indirectly to the furnishing of items
                                                               Substantially in Excess of Usual Charges               or services payable by a Federal health care
      information (protected health                                                                                   program. For more information, see our February 2,
      information or PHI) by covered                              Section 1128(b)(6)(A) of the Act                    2004 paper on ‘‘Hospital Discounts Offered To
      hospitals and other covered entities, as                 provides for the permissive exclusion                  Patients Who Cannot Afford To Pay Their Hospital
                                                               from Federal health care programs of                   Bills,’’ available on our Web page at http://
      well as standards for individuals’                                                                              oig.hhs.gov/fraud/docs/alertsandbulletins/2004/
      privacy rights to understand and control                 any provider or supplier that submits a                FA021904hospitaldiscounts.pdf, and CMS’s paper
      how their health information is used.                    claim based on costs or charges to the                 titled ‘‘Questions On Charges For The Uninsured,’’
      The Privacy Rule (45 CFR parts 160 and                   Medicare or Medicaid programs that is                  dated February 17, 2004, and available on CMS’s
                                                               ‘‘substantially in excess’’ of its usual               Web page at http://www.cms.gov/
      164, subparts A and E) and other helpful                                                                        FAQ_Uninsured.pdf.
      information about how it applies,                        charge or cost, unless the Secretary                      77 See 68 FR 53939 (September 15, 2003),
                                                               finds there is ‘‘good cause’’ for the                  available on our Web page at http://oig.hhs.gov/
        74 See   supra note 68.                                higher charge or cost. The exclusion                   authorities/docs/FRSIENPRM.pdf.



VerDate jul<14>2003    16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00061   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                       Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 17 of 20
                                     Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices                                            4873

      uninsured persons would not affect the                   the patient is legally responsible for the            Medicare or Medicaid services. In
      calculation of a provider’s or supplier’s                unpaid deductibles and coinsurance.                   addition, the incentives may not be in
      ‘‘usual’’ charges, as the term ‘‘usual                      CMS Medicare bad debt                              the form of cash or cash equivalents and
      charges’’ is used in the exclusion                       reimbursement guidelines provide that a               may not be disproportionate to the value
      provision. The OIG is currently                          hospital should apply its customary                   of the preventive care provided. From
      reviewing the public comments to the                     indigency criteria to Medicare patients;              an anti-kickback perspective, the chief
      proposed regulations. Until such time as                 however, the hospital must document                   concern is whether an arrangement to
      a final regulation is promulgated or the                 such determination for such patients. To              induce patients to obtain preventive
      OIG indicates its intention not to                       claim Medicare bad debt                               care services is intended to induce other
      promulgate a final rule, it will continue                reimbursement, the hospital must                      business payable by a Federal health
      to be the OIG’s enforcement policy that                  follow the guidance laid out in sections              care program. Relevant factors in
      when calculating their ‘‘usual charges’’                 310, 312, and 322 of the Provider                     making this evaluation would include,
      for purposes of section 1128(b)(6)(A) of                 Reimbursement Manual.81 A hospital                    but not be limited to: the nature and
      the Act, individuals and entities do not                 should examine a patient’s total                      scope of the preventive care services;
      need to consider free or substantially                   resources, which could include, but are               whether the preventive care services are
      reduced charges to (i) uninsured                         not limited to, an analysis of assets,                tied directly or indirectly to the
      patients or (ii) underinsured patients                   liabilities, income, expenses, and any                provision of other items or services and,
      who are self-paying patients for the                     extenuating circumstances that would                  if so, the nature and scope of the other
      items or services furnished. In offering                 affect the determination. The hospital                services; the basis on which patients are
      such discounts, a hospital should report                 should document the method by which                   selected to receive the free or
      full uniform charges, rather than the                    it determined the indigency and include               discounted services; and whether the
      discounted amounts, on its Medicare                      all backup information used to                        patient is able to afford the services.
      cost report and make the FI aware that                   substantiate the determination. If,
                                                               instead of making such a determination,               3. Professional Courtesy
      it has reported its full charges.78
         Under CMS rules, Medicare generally                   a hospital attempts to collect the                       Although historically ‘‘professional
      reimburses a hospital for a percentage of                outstanding amounts from the Medicare                 courtesy’’ referred to the practice of
      its ‘‘bad debt’’ (i.e., uncollectible                    beneficiary, such efforts must be                     physicians waiving the entire
      Medicare deductible or coinsurance                       documented in the patient’s file with                 professional fee for other physicians, the
      amounts), but only if the hospital bills                 copies of the bill(s), follow-up letters,             term is variously used in the industry
      the Medicare patient for unpaid                          and reports of telephone and personal                 now to describe a range of practices
      amounts first, and engages in                            contacts. In the case of a dually-eligible            involving free or discounted services
      reasonable, good faith collection efforts                patient (i.e., a patient entitled to both             (including ‘‘insurance only’’ billing)
      that are consistent with the degree of                   Medicare and Medicaid), the hospital                  furnished to physicians and their
      effort applied to collecting similar debts               should document the bad debt claim by                 families and staff. Some hospitals have
      from non-Medicare patients.79 However,                   including a denial of payment from the                used the term ‘‘professional courtesy’’ to
      as explained in CMS’s paper titled                       State.                                                describe various programs that offer free
      ‘‘Questions On Charges For The                                                                                 or discounted hospital services to
                                                               2. Preventive Care Services                           medical staff, employees, community
      Uninsured,’’ a hospital can forgo
                                                                  Hospitals frequently participate in                physicians, and their families and staff.
      collection efforts aimed at a Medicare
                                                               community-based efforts to deliver                    Although many professional courtesy
      patient, if the hospital, using its
                                                               preventive care services. The Medicare                programs are unlikely to pose a
      customary methods, documents that the
                                                               and Medicaid programs encourage                       significant risk of abuse (and many may
      patient is indigent or medically
                                                               patients to access preventive care                    be legitimate employee benefits
      indigent 80 and that no source other than
                                                               services. The prohibition against                     programs eligible for the employee safe
         78 For more information, see CMS’s paper titled       beneficiary inducements at section                    harbor), some hospital-sponsored
      ‘‘Questions On Charges For The Uninsured,’’ dated        1128A(a)(5) of the Act does not apply to              ‘‘professional courtesy’’ programs may
      February 17, 2004, and available on CMS’s Web            incentives offered to promote the                     implicate the fraud and abuse statutes.
      page at http://www.cms.gov/FAQ_Uninsured.pdf.            delivery of certain preventive care                      In general, whether a professional
         79 See 42 CFR 413.89 and Medicare’s Provider
                                                               services, if the programs are structured              courtesy program runs afoul of the anti-
      Reimbursement Manual, Part I, Chapter 3, Section
      310, available on CMS’s Web page at http://              in accordance with the regulatory                     kickback statute turns on whether the
      www.cms.hhs.gov/manuals/pub151/PUB_15_1.asp;             requirements at 42 CFR 1003.101.                      recipients of the professional courtesy
      see also Provider Reimbursement Manual, Part II,         Generally, to fit within the preventive               are selected in a manner that takes into
      chapter 11, section 1102.3.L, available on CMS’s                                                               account, directly or indirectly, any
      Web page at http://www.cms.gov/manuals/pub152/
                                                               care exception, a service must be a
                                                               prenatal service or post-natal well-baby              recipient’s ability to refer to, or
      PUB_15_2.asp.
         80 See ‘‘Questions On Charges For The                 visit or a specific clinical service                  otherwise generate business for, the
      Uninsured,’’ dated February 17, 2004 and available       described in the current U.S. Preventive              hospital. Also relevant is whether the
      on CMS’s Web page at http://www.cms.gov/                 Services Task Force’s Guide to Clinical               physicians have solicited the
      FAQ_Uninsured.pdf. In the paper, CMS further                                                                   professional courtesy in return for
      explains that hospitals may, but are not required to,    Preventive Services 82 that is reimbursed
      determine a patient’s indigency using a sliding          by Medicare or Medicaid. Obtaining the                referrals. With respect to the Stark law,
      scale. In this type of arrangement, the provider         service may not be tied directly or                   the key inquiry is whether the
      would agree to deem the patient indigent with            indirectly to the provision of other                  arrangement fits in the exception for
      respect to a portion of the patient’s account (e.g.,                                                           professional courtesy at 42 CFR
      a flat percentage of the debt based on the patient’s
      income, assets, or the size of the patient’s liability   before claiming such balance as reimbursable bad      411.357(s). Finally, hospitals should
      relative to income). In the case of a Medicare           debt. Id.                                             evaluate the method by which the
      patient who is determined to be indigent using this        81 See Medicare’s Provider Reimbursement
                                                                                                                     courtesy is granted. For example,
      method, the amount the hospital decides, pursuant        Manual, Part I, chapter 3, available on CMS’s Web     ‘‘insurance only’’ billing offered to a
      to its policy, not to collect from the patient can be    page at http://www.cms.hhs.gov/manuals/pub151/
      claimed by the provider as Medicare bad debt. The        PUB_15_1.asp.                                         Federal program beneficiary potentially
      hospital must, however, engage in a reasonable             82 Available on the Internet at http://             implicates the anti-kickback statute, the
      collection effort to collect the remaining balance       www.ahrq.gov/clinic/cps3dix.htm.                      False Claims Act, and the CMP


VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00062   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                       Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 18 of 20
      4874                          Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices

      provision prohibiting inducements to                    undue pressure to pursue profit over                   review should be conducted at least
      Medicare and Medicaid beneficiaries                     compliance. In short, the hospital                     annually and should include an
      (discussed in section II.F above).                      should endeavor to develop a culture                   assessment of each of the basic elements
      Notably, the Stark law exception for                    that values compliance from the top                    individually, as well as the overall
      professional courtesy requires that                     down and fosters compliance from the                   success of the program. This review
      insurers be notified if ‘‘professional                  bottom up. Such an organizational                      should help the hospital identify any
      courtesy’’ includes ‘‘insurance only’’                  culture is the foundation of an effective              weaknesses in its compliance program
      billing.                                                compliance program.                                    and implement appropriate changes.
                                                                 Although a clear statement of detailed                 A common method of assessing
      III. Hospital Compliance Program                        and substantive policies and                           compliance program effectiveness is
      Effectiveness                                           procedures—and the periodic                            measurement of various outcomes
         Hospitals with an organizational                     evaluation of their effectiveness—is at                indicators (e.g., billing and coding error
      culture that values compliance are more                 the core of a compliance program, the                  rates, identified overpayments, and
      likely to have effective compliance                     OIG recommends that hospitals also                     audit results). However, we have
      programs and, thus, are better able to                  develop a general organizational                       observed that exclusive reliance on
      prevent, detect, and correct problems.                  statement of ethical and compliance                    these indicators may cause an
      Building and sustaining a successful                    principles that will guide the entity’s                organization to miss crucial underlying
      compliance program rarely follows the                   operations. One common expression of                   weaknesses. We recommend that
      same formula from organization to                       this statement of principles is a code of              hospitals examine program outcomes
      organization. However, such programs                    conduct. The code should function in                   and assess the underlying structure and
      generally include: The commitment of                    the same fashion as a constitution, i.e.,              process of each compliance program
      the hospital’s governance and                           as a document that details the                         element. We have identified a number
      management at the highest levels;                       fundamental principles, values, and                    of factors that may be useful when
      structures and processes that create                    framework for action within an                         evaluating the effectiveness of basic
      effective internal controls; and regular                organization. The code of conduct for a                compliance program elements.
      self-assessment and enhancement of the                  hospital should articulate a commitment                Hospitals should consider these factors,
      existing compliance program. The 1998                   to compliance by management,                           as well as others, when developing a
      CPG provided guidance for hospitals on                  employees, and contractors, and should                 strategy for assessing their compliance
      establishing sound internal controls.83                 summarize the broad ethical and legal                  programs. While no one factor is
      This section discusses the important                    principles under which the hospital                    determinative of program effectiveness,
      roles of corporate leadership and self-                 must operate. The Code of Conduct                      the following factors are often observed
      assessment of compliance programs.                      should also include a requirement that                 in effective compliance programs.
                                                              professionals follow the ethical
      A. Code of Conduct                                                                                             1. Designation of a Compliance Officer
                                                              standards dictated by their respective
        Every effective compliance program                    professional organizations. Unlike the                 and Compliance Committee
      necessarily begins with a formal                        more detailed policies and procedures,                    The compliance department is the
      commitment to compliance by the                         the code of conduct should be brief,                   backbone of the hospital’s compliance
      hospital’s governing body and senior                    easily readable, and cover general                     program. The compliance department
      management. Evidence of that                            principles applicable to all members of                should be led by a well-qualified
      commitment should include active                        the organization.                                      compliance officer, who is a member of
      involvement of the organizational                          As appropriate, the OIG strongly                    senior management, and should be
      leadership, allocation of adequate                      encourages the participation and                       supported by a compliance committee.
      resources, a reasonable timetable for                   involvement of the hospital’s board of                 The purpose of the compliance
      implementation of the compliance                        directors, officers (including the chief               department is to implement the
      measures, and the identification of a                   executive officer (CEO)), members of                   hospital’s compliance program and to
      compliance officer and compliance                       senior management, representatives                     ensure that the hospital complies with
      committee vested with sufficient                        from the medical and clinical staffs, and              all applicable Federal health care
      autonomy, authority, and accountability                 other personnel from various levels of                 program requirements. To ensure that
      to implement and enforce appropriate                    the organizational structure in the                    the compliance department is meeting
      compliance measures. A hospital’s                       development of all aspects of the                      this objective, each hospital should
      leadership should foster an                             compliance program, especially the                     conduct an annual review of its
      organizational culture that values, and                 code of conduct. Management and                        compliance department. Some factors
      even rewards, the prevention, detection,                employee involvement in this process                   that the organization may wish to
      and resolution of problems. Moreover,                   communicates a strong and explicit                     consider in its evaluation include the
      hospitals’ leadership and management                    commitment by management to foster                     following:
      should ensure that policies and                         compliance with applicable Federal                        • Does the compliance department
      procedures, including, for example,                     health care program requirements. It                   have a clear, well-crafted mission?
      compensation structures, do not create                  also communicates the need for all                        • Is the compliance department
                                                              directors, officers, managers, employees,              properly organized?
        83 Among other things, the 1998 hospital CPG          contractors, and medical and clinical                     • Does the compliance department
      includes a detailed discussion of the structure and     staff members to comply with the                       have sufficient resources (staff and
      processes that make up the recommended seven
      elements of a compliance program. The seven basic
                                                              organization’s code of conduct and                     budget), training, authority, and
      elements of a compliance program are: Designation       policies and procedures.                               autonomy to carry out its mission?
      of a compliance officer and compliance committee;                                                                 • Is the relationship between the
      development of compliance policies and                  B. Regular Review of Compliance                        compliance function and the general
      procedures, including standards of conduct;             Program Effectiveness                                  counsel function appropriate to achieve
      development of open lines of communication;
      appropriate training and education; response to
                                                                Hospitals should regularly review the                the purpose of each?
      detected offenses; internal monitoring and auditing;    implementation and execution of their                     • Is there an active compliance
      and enforcement of disciplinary standards.              compliance program elements. This                      committee, comprised of trained


VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00063   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                       Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 19 of 20
                                    Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices                                             4875

      representatives of each of the relevant                 3. Developing Open Lines of                            program on an annual basis and
      functional departments, as well as                      Communication                                          determined that the subject content is
      senior management?                                         Open communication is essential to                  appropriate and sufficient to cover the
        • Are ad hoc groups or task forces                    maintaining an effective compliance                    range of issues confronting its
      assigned to carry out any special                       program. The purpose of developing                     employees?
      missions, such as conducting an                                                                                   • Has the hospital kept up-to-date
                                                              open communication is to increase the
      investigation or evaluating a proposed                                                                         with any changes in Federal health care
                                                              hospital’s ability to identify and
      enhancement to the compliance                                                                                  program requirements and adapted its
                                                              respond to compliance problems.
      program?                                                                                                       education and training program
                                                              Generally, open communication is a
                                                                                                                     accordingly?
        • Does the compliance officer have                    product of organizational culture and
                                                                                                                        • Has the hospital formulated the
      direct access to the governing body, the                internal mechanisms for reporting
                                                                                                                     content of its education and training
      president or CEO, all senior                            instances of potential fraud and abuse.
                                                                                                                     program to consider results from its
      management, and legal counsel?                          When assessing a hospital’s ability to
                                                                                                                     audits and investigations; results from
        • Does the compliance officer have                    communicate potential compliance
                                                                                                                     previous training and education
      independent authority to retain outside                 issues effectively, a hospital may wish
                                                                                                                     programs; trends in hotline reports; and
      legal counsel?                                          to consider the following factors:
                                                                                                                     OIG, CMS, or other agency guidance or
                                                                 • Has the hospital fostered an
        • Does the compliance officer have a                                                                         advisories?
                                                              organizational culture that encourages                    • Has the hospital evaluated the
      good working relationship with other
                                                              open communication, without fear of                    appropriateness of its training format by
      key operational areas, such as internal
                                                              retaliation?                                           reviewing the length of the training
      audit, coding, billing, and clinical
                                                                 • Has the hospital established an                   sessions; whether training is delivered
      departments?
                                                              anonymous hotline or other similar                     via live instructors or via computer-
        • Does the compliance officer make                    mechanism so that staff, contractors,
      regular reports to the board of directors                                                                      based training programs; the frequency
                                                              patients, visitors, and medical and                    of training sessions; and the need for
      and other hospital management                           clinical staff members can report
      concerning different aspects of the                                                                            general and specific training sessions?
                                                              potential compliance issues?                              • Does the hospital seek feedback
      hospital’s compliance program?                             • How well is the hotline publicized;               after each session to identify
      2. Development of Compliance Policies                   how many and what types of calls are                   shortcomings in the training program,
      and Procedures, Including Standards of                  received; are calls logged and tracked (to             and does it administer post-training
      Conduct                                                 establish possible patterns); and is the               testing to ensure attendees understand
                                                              caller informed of the hospital’s actions?             and retain the subject matter delivered?
         The purpose of compliance policies                      • Are all instances of potential fraud                 • Has the hospital’s governing body
      and procedures is to establish bright-                  and abuse investigated?                                been provided with appropriate training
      line rules that help employees carry out                   • Are the results of internal                       on fraud and abuse laws?
      their job functions in a manner that                    investigations shared with the hospital                   • Has the hospital documented who
      ensures compliance with Federal health                  governing body and relevant                            has completed the required training?
      care program requirements and furthers                  departments on a regular basis?                           • Has the hospital assessed whether
      the mission and objective of the hospital                  • Is the governing body actively                    to impose sanctions for failing to attend
      itself. Typically, policies and                         engaged in pursuing appropriate                        training or to offer appropriate
      procedures are written to address                       remedies to institutional or recurring                 incentives for attending training?
      identified risk areas for the organization.             problems?
      As hospitals conduct a review of their                     • Does the hospital utilize alternative             5. Internal Monitoring and Auditing
      written policies and procedures, some                   communication methods, such as a                          Effective auditing and monitoring
      of the following factors may be                         periodic newsletter or compliance                      plans will help hospitals avoid the
      considered:                                             intranet website?                                      submission of incorrect claims to
         • Are policies and procedures clearly                4. Appropriate Training and Education                  Federal health care program payors.
      written, relevant to day-to-day                                                                                Hospitals should develop detailed
      responsibilities, readily available to                     Hospitals that fail to train and educate            annual audit plans designed to
      those who need them, and re-evaluated                   their staff adequately risk liability for              minimize the risks associated with
      on a regular basis?                                     the violation of health care fraud and                 improper claims and billing practices.
         • Does the hospital monitor staff                    abuse laws. The purpose of conducting                  Some factors hospitals may wish to
      compliance with internal policies and                   a training and education program is to                 consider include the following:
      procedures?                                             ensure that each employee, contractor,                    • Is the audit plan re-evaluated
                                                              or any other individual that functions                 annually, and does it address the proper
         • Have the standards of conduct been                 on behalf of the hospital is fully capable             areas of concern, considering, for
      distributed to all directors, officers,                 of executing his or her role in                        example, findings from previous years’
      managers, employees, contractors, and                   compliance with rules, regulations, and                audits, risk areas identified as part of
      medical and clinical staff members?                     other standards. In reviewing their                    the annual risk assessment, and high
         • Has the hospital developed a risk                  training and education programs,                       volume services?
      assessment tool, which is re-evaluated                  hospitals may consider the following                      • Does the audit plan include an
      on a regular basis, to assess and identify              factors:                                               assessment of billing systems, in
      weaknesses and risks in operations?                        • Does the hospital provide qualified               addition to claims accuracy, in an effort
         • Does the risk assessment tool                      trainers to conduct annual compliance                  to identify the root cause of billing
      include an evaluation of Federal health                 training for its staff, including both                 errors?
      care program requirements, as well as                   general and specific training pertinent                   • Is the role of the auditors clearly
      other publications, such as the OIG’s                   to the staff’s responsibilities?                       established and are coding and audit
      CPGs, work plans, special advisory                         • Has the hospital evaluated the                    personnel independent and qualified,
      bulletins, and special fraud alerts?                    content of its training and education                  with the requisite certifications?


VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00064   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM   31JAN1
                       Case 1:15-cv-11890-ADB Document 121-41 Filed 02/03/20 Page 20 of 20
      4876                          Federal Register / Vol. 70, No. 19 / Monday, January 31, 2005 / Notices

         • Is the audit department available to                  • Are disciplinary standards enforced                  voluntary reporting will demonstrate
      conduct unscheduled reviews and does                    consistently across the organization?                     the hospital’s good faith and willingness
      a mechanism exist that allows the                          • Is each instance involving the                       to work with governmental authorities
      compliance department to request                        enforcement of disciplinary standards                     to correct and remedy the problem. In
      additional audits or monitoring should                  thoroughly documented?                                    addition, reporting such conduct will be
      the need arise?                                            • Are employees, contractors and                       considered a mitigating factor by the
         • Has the hospital evaluated the error               medical and clinical staff members                        OIG in determining administrative
      rates identified in the annual audits?                  checked routinely (e.g., at least                         sanctions (e.g., penalties, assessments,
         • If the error rates are not decreasing,             annually) against government sanctions                    and exclusion), if the reporting hospital
      has the hospital conducted a further                    lists, including the OIG’s List of                        becomes the subject of an OIG
      investigation into other aspects of the                 Excluded Individuals/Entities (LEIE) 85                   investigation.89 To encourage providers
      hospital compliance program in an                       and the General Services
                                                                                                                        to make voluntary disclosures, the OIG
      effort to determine hidden weaknesses                   Administration’s Excluded Parties
                                                                                                                        published the Provider Self-Disclosure
      and deficiencies?                                       Listing System.
                                                                 In sum, while no single factor is                      Protocol.90
         • Does the audit include a review of
      all billing documentation, including                    conclusive of an effective compliance                       When reporting to the government, a
      clinical documentation, in support of                   program, the preceding seven areas form                   hospital should provide all information
      the claim?                                              a useful starting point for developing                    relevant to the alleged violation of
                                                              and maintaining an effective                              applicable Federal or State law(s)and
      6. Response to Detected Deficiencies                    compliance program.                                       the potential financial or other impact of
        By consistently responding to                                                                                   the alleged violation. The compliance
                                                              IV. Self-Reporting
      detected deficiencies, hospitals can                                                                              officer, under advice of counsel and
      develop effective corrective action plans                  Where the compliance officer,                          with guidance from the governmental
      and prevent further losses to Federal                   compliance committee, or a member of                      authorities, could be requested to
      health care programs. Some factors a                    senior management discovers credible                      continue to investigate the reported
      hospital may wish to consider when                      evidence of misconduct from any source                    violation. Once the investigation is
      evaluating the manner in which it                       and, after a reasonable inquiry, believes                 completed, and especially if the
      responds to detected deficiencies                       that the misconduct may violate                           investigation ultimately reveals that
      include the following:                                  criminal, civil, or administrative law,                   criminal, civil, or administrative
        • Has the hospital created a response                 the hospital should promptly report the                   violations have occurred, the
      team, consisting of representatives from                existence of misconduct to the                            compliance officer should notify the
      the compliance, audit, and any other                    appropriate Federal and State                             appropriate governmental authority of
      relevant functional areas, which may be                 authorities 86 within a reasonable                        the outcome of the investigation,
                                                              period, but not more than 60 days,87                      including a description of the impact of
      able to evaluate any detected
                                                              after determining that there is credible
      deficiencies quickly?                                                                                             the alleged violation on the applicable
        • Are all matters thoroughly and                      evidence of a violation.88 Prompt
                                                                                                                        Federal health care programs or their
      promptly investigated?                                     85 See http://oig.hhs.gov/fraud/exclusions.html.
                                                                                                                        beneficiaries.
        • Are corrective action plans                         The OIG also makes available Monthly
      developed that take into account the                    Supplements for Standard LEIE, which can be
                                                                                                                        V. Conclusion
      root causes of each potential violation?                compared to existing hospital personnel lists.
                                                                                                                           In today’s environment of increased
        • Are periodic reviews of problem                        86 Appropriate Federal and State authorities
                                                                                                                        scrutiny of corporate conduct and
                                                              include the OIG, CMS, the Criminal and Civil
      areas conducted to verify that the                      Divisions of the Department of Justice, the U.S.          increasingly large expenditures for
      corrective action that was implemented                  Attorney in relevant districts, the Food and Drug         health care, it is imperative for hospitals
      successfully eliminated existing                        Administration, the Department’s Office for Civil
                                                                                                                        to establish and maintain effective
      deficiencies?                                           Rights, the Federal Trade Commission, the Drug
                                                              Enforcement Administration, the Federal Bureau of         compliance programs. These programs
        • When a detected deficiency results                  Investigation, and the other investigative arms for       should foster a culture of compliance
      in an identified overpayment to the                     the agencies administering the affected Federal or
                                                              State health care programs, such as the State             that begins at the highest levels and
      hospital, are overpayments promptly
                                                              Medicaid Fraud Control Unit, the Defense Criminal         extends throughout the organization.
      reported and repaid to the FI?                          Investigative Service, the Department of Veterans         This supplemental CPG is intended as a
        • If a matter results in a probable                   Affairs, the Health Resources and Services
      violation of law, does the hospital                                                                               resource for hospitals to help them
                                                              Administration, and the Office of Personnel
      promptly disclose the matter to the                     Management (which administers the Federal                 operate effective compliance programs
      appropriate law enforcement agency? 84                  Employee Health Benefits Program).                        that decrease errors, fraud, and abuse
                                                                 87 In contrast, to qualify for the ‘‘not less than
                                                                                                                        and increase compliance with Federal
      7. Enforcement of Disciplinary                          double damages’’ provision of the False Claims Act,       health care program requirements for
                                                              the provider must provide the report to the
      Standards                                               government within 30 days after the date when the         the benefit of the hospitals and public
         By enforcing disciplinary standards,                 provider first obtained the information. See 31           alike.
                                                              U.S.C. 3729(a).
      hospitals help create an organizational                    88 Some violations may be so serious that they         [FR Doc. 05–1620 Filed 1–27–05; 8:45 am]
      culture that emphasizes ethical                         warrant immediate notification to governmental            BILLING CODE 4150–01–P
      behavior. Hospitals may consider the                    authorities prior to, or simultaneous with,
      following factors when assessing the                    commencing an internal investigation. By way of
                                                                                                                          89 The OIG has published criteria setting forth
                                                              example, the OIG believes a provider should
      effectiveness of internal disciplinary                  immediately report misconduct that: (i) Is a clear        those factors that the OIG takes into consideration
      efforts:                                                violation of administrative, civil, or criminal laws;     in determining whether it is appropriate to exclude
         • Are disciplinary standards well-                   (ii) has a significant adverse effect on the quality of   an individual or entity from program participation
                                                              care provided to Federal health care program              pursuant to 42 U.S.C. 1320a–7(b)(7) for violations
      publicized and readily available to all                                                                           of various fraud and abuse laws. See 62 FR 67392
                                                              beneficiaries; or (iii) indicates evidence of a
      hospital personnel?                                     systemic failure to comply with applicable laws or        (December 24, 1997).
                                                              an existing corporate integrity agreement, regardless       90 See 63 FR 58399 (October 30, 1998), available
        84 For more information on when to self-report,       of the financial impact on Federal health care            on our Web page at http://oig.hhs.gov/authorities/
      see section IV, below.                                  programs.                                                 docs/selfdisclosure.pdf.



VerDate jul<14>2003   16:59 Jan 28, 2005   Jkt 205001   PO 00000   Frm 00065   Fmt 4703   Sfmt 4703   E:\FR\FM\31JAN1.SGM     31JAN1
